
	
		II
		112th CONGRESS
		2d Session
		S. 3562
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Sanders (for
			 himself, Mr. Blumenthal,
			 Mr. Kerry, Ms.
			 Mikulski, Mr. Begich,
			 Mr. Akaka, Mr.
			 Durbin, Mrs. Gillibrand,
			 Ms. Klobuchar, Mr. Leahy, Mr.
			 Wyden, Mr. Franken,
			 Mrs. Boxer, Mr.
			 Johnson of South Dakota, Mr.
			 Merkley, and Mr. Menendez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reauthorize and improve the Older Americans Act of
		  1965, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Older Americans Act Amendments of
			 2012.
		2.FindingsCongress finds the following:
			(1)Older adults are
			 the fastest growing segment of the Nation’s population, in the Nation’s
			 history.
			(2)Every day, 10,000
			 Baby Boomers turn 65.
			(3)One in every 5 of
			 those individuals age 65 and older survives on an average of $7,500 a
			 year.
			(4)Older adults
			 haven’t seen a cost of living adjustment in Federal benefits, including
			 assistance under the Social Security Act, in more than 2 years and will only
			 see a very slight cost of living adjustment in those benefits for fiscal year
			 2012.
			(5)Federal funding
			 to support older adults and their caregivers has not kept pace with
			 inflation.
			(6)Only 7 percent of
			 individuals who are food insecure are getting a home-delivered meal.
			(7)The cost of
			 staying in a nursing home is averaging over $77,000 per year.
			(8)The Medicaid
			 program is paying for the majority of nursing home care.
			(9)States are
			 cutting budgets for Medicaid programs, and the cuts sometimes result in nursing
			 homes dropping older adults off at homeless shelters.
			(10)In 2009, the
			 Department of Justice estimated that 14.1 percent of noninstitutionalized older
			 adults in the United States had experienced some form of elder abuse in the
			 past year.
			(11)Only 1 in 23.5
			 cases of abuse of older adults is ever reported due to a lack of screening,
			 awareness, and prevention efforts.
			(12)The mortality
			 rate for older adults who are victims of abuse is 3 times higher than for older
			 adults who are not victims of abuse.
			(13)The annual
			 financial loss by older adults who are victims of financial abuse, due to that
			 abuse, is estimated to be at least $2,900,000,000, and steadily
			 increasing.
			(14)By making
			 significant improvements through the Older Americans Act Amendments of 2012, it
			 is possible to improve the lives of millions of older adults, and ensure that
			 they receive all of the supports and services that they need to stay healthy
			 and active in their homes and communities.
			IDeclaration of
			 objectives; definitions
			101.Declaration of
			 objectivesSection 101 of the
			 Older Americans Act of 1965 (42 U.S.C. 3001) is amended—
				(1)by striking paragraph (1) and inserting the
			 following:
					
						(1)An adequate
				income and economic security in later life in accordance with the American
				standard of
				living.
						;
				(2)in paragraph (4),
			 by inserting care coordination and after
			 including;
				(3)in paragraph (8),
			 by inserting and supports, offered in a culturally and linguistically
			 competent manner after community services.;
				(4)by striking
			 paragraphs (9) and (10) and inserting the following:
					
						(9)Immediate benefit
				from proven research knowledge which can sustain and improve health, happiness,
				and economic security.
						(10)Freedom,
				independence, economic security, and the free exercise of individual initiative
				for older people in planning and managing their own lives, full participation
				in the planning and operation of community-based services and programs provided
				for their benefit, and protection against abuse, neglect, and
				exploitation.
						;
				and
				(5)by adding at the
			 end the following:
					
						(11)Acquiring
				high-quality services in a manner that is culturally and linguistically
				responsive to older individuals and family
				caregivers.
						.
				102.Definitions
				(a)In
			 generalSection 102 of the
			 Older Americans Act of 1965 (42 U.S.C. 3002) is amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)The term abuse means the
				knowing infliction of physical or psychological harm or the knowing deprivation
				of goods or services that are necessary to meet essential needs or to avoid
				physical or psychological
				harm.
							;
					(2)by redesignating
			 paragraphs (4) through (14) and (15) through (54) as paragraphs (5) through
			 (15) and (17) through (56), respectively;
					(3)by inserting after paragraph (3) the
			 following:
						
							(4)The term adult protective
				services means such services provided to adults as the Secretary may
				specify and includes services such as—
								(A)receiving reports
				of adult abuse, neglect, or exploitation;
								(B)investigating the
				reports described in subparagraph (A);
								(C)case planning,
				monitoring, evaluation, and other case work and services; and
								(D)providing,
				arranging for, or facilitating the provision of medical, social service,
				economic, legal, housing, law enforcement, or other protective, emergency, or
				support services.
								;
				
					(4)by striking
			 paragraph (5), as redesignated by paragraph (2) of this subsection, and
			 inserting the following:
						
							(5)The term
				Aging and Disability Resource Center means an entity established
				by a State as part of the State system of long-term care, that provides a
				coordinated and integrated system that serves individuals with disabilities and
				older individuals, including, at a minimum providing—
								(A)comprehensive
				information on the full range of—
									(i)available public
				and private long-term care programs, options, service providers, and resources
				within a State, and within a community, including information on the
				availability of integrated long-term care; and
									(ii)Federal or State
				programs that provide long-term care services and supports for individuals with
				disabilities and older individuals through home and community-based service
				programs;
									(B)personal and peer
				counseling to assist individuals with disabilities and older individuals
				in—
									(i)assessing their
				existing or anticipated long-term care needs and goals, including needs and
				goals related to the availability of home and community-based services as an
				alternative to care in a nursing home or other institutional settings;
				and
									(ii)developing and
				implementing a plan for long-term care, consistent with the desires of an
				individual and designed to meet the individual’s specific priorities, goals,
				needs, and circumstances;
									(C)access for
				individuals with disabilities and older individuals to the full range of
				publicly-supported long-term care programs and supports for which individuals
				described in this subparagraph may be eligible, including home and
				community-based options, by serving as a convenient point of entry for such
				programs and supports;
								(D)if an individual
				with a disability or older individual wants to live or remain in the community,
				efforts to work in cooperation with centers for independent living (as defined
				in section 702 of the Rehabilitation Act of 1973 (29 U.S.C. 796a)) and other
				community-based entities—
									(i)to facilitate the
				transition of an individual described in this subparagraph from a nursing home
				or other institutional setting to a home or community-based residence, with the
				requisite supports and services; or
									(ii)to provide
				assistance to an individual who is at risk for placement in a nursing home or
				other institutional setting, or of re-entering a nursing home or other
				institutional setting, so that an individual described in this subparagraph may
				remain in the individual’s own home, or in a home or community-based
				residence;
									(E)initiatives that
				involve coordinating State and local partnerships, including those with
				disability advocacy organizations such as centers for independent living (as so
				defined) and aging networks such as area agencies on aging, to ensure that
				individuals with disabilities and older individuals have access to the full
				array of needed services and opportunities; and
								(F)initiatives that
				connect, to the greatest extent practicable, individuals with disabilities and
				older individuals with available long-term care services and supports,
				including home and community-based services and supports, through the
				development of coordinated systems of information, referral, and access,
				regardless of an individual's point of entry or initial inquiry, age, income,
				disability, or advance planning for long-term care services and
				supports.
								;
					(5)in subparagraph
			 (B)(i) of paragraph (12), as redesignated by paragraph (2) of this subsection,
			 by striking comprehensive and all that follows through
			 psychological and inserting comprehensive person-centered
			 assessment of the older individual (including the physical, psychological,
			 economic,;
					(6)in paragraph
			 (15), as redesignated by paragraph (1) of this subsection—
						(A)in subparagraph
			 (C), by inserting , their family members, before and
			 their primary; and
						(B)by striking the
			 last sentence;
						(7)by inserting
			 after that paragraph (15) the following:
						
							(16)(A)The term economic
				security means access to the assets, income, and community-based
				services necessary to provide for adequate and unsubsidized housing, health
				care, transportation, food, long-term care, and goods and services to meet
				other basic human needs. Such access shall be measured in a manner that shall
				be geographically based, and take into account an individual’s life
				circumstances.
								(B)The term economic security and
				benefits counseling—
									(i)means a supportive service that
				provides, to an older individual, a comprehensive assessment of the Federal,
				State, and community benefits and services for which the individual qualifies,
				along with assistance in applying for and obtaining the benefits and services;
				and
									(ii)to the extent appropriate,
				includes an evaluation of the older individual's—
										(I)economic situation, including income,
				assets, and access to pensions or other private benefits;
										(II)health care and housing needs;
										(III)access to nutrition and nutrition
				services;
										(IV)ability to satisfy transportation needs;
				and
										(V)long-term care
				planning.
										;
					(8)by amending
			 paragraph (19), as redesignated by paragraph (2) of this subsection, to read as
			 follows:
						
							(19)The term elder justice
				means—
								(A)from a societal
				perspective, efforts to—
									(i)prevent, detect,
				treat, intervene in, and prosecute elder abuse, neglect, and exploitation;
				and
									(ii)protect older
				individuals with diminished capacity while maximizing their autonomy;
				and
									(B)from an
				individual perspective, the recognition of an older individual's rights,
				including the right to be free of abuse, neglect, and
				exploitation.
								;
					(9)in paragraph
			 (20), as redesignated by paragraph (2) of this subsection, by striking
			 The term exploitation means and inserting
			 The terms exploitation and financial
			 exploitation mean;
					(10)in paragraph
			 (25), as redesignated by paragraph (2) of this subsection, by striking
			 at or below the poverty line. and inserting that is not
			 more than 200 percent of the poverty line.;
					(11)by striking
			 paragraph (26), as redesignated by paragraph (2) of this subsection, and
			 inserting the following:
						
							(26)The term
				greatest social need means need caused by noneconomic
				factors—
								(A)that—
									(i)restrict the
				ability of an individual to perform normal daily tasks; or
									(ii)threaten the
				capacity of the individual to live independently; and
									(B)which
				include—
									(i)physical and
				mental disabilities;
									(ii)language
				barriers including limited English proficiency;
									(iii)cultural,
				social, or geographic isolation (such as residence in a rural area), including
				isolation caused by racial, minority, or ethnic status, or status as an LGBT
				individual;
									(iv)HIV-positive health status or Alzheimer's
				disease or a related disorder with neurological and organic brain
				dysfunction;
									(v)greatest health service need, particularly
				a need posed by multiple chronic health conditions or a condition that places
				an individual at risk for falls;
									(vi)abuse, neglect (including self-neglect), or
				financial exploitation, including factors that are the basis of a referral to
				adult protective services;
									(vii)status as a veteran; and
									(viii)status as a Holocaust
				survivor.
									;
					(12)in paragraph
			 (30), as redesignated by paragraph (2) of this subsection—
						(A)in subparagraph
			 (C), by inserting , including opportunities for work and volunteer
			 service in the community after available; and
						(B)in subparagraph
			 (E), by inserting , in a culturally and linguistically competent
			 manner, before the entire community of older
			 individuals;
						(13)in paragraph
			 (31), as redesignated by paragraph (2) of this subsection, by striking
			 information and referral and inserting information and
			 referral assistance;
					(14)in paragraph
			 (35), as redesignated by paragraph (2) of this subsection—
						(A)by redesignating
			 clauses (i) and (ii) of subparagraph (B) as subclauses (I) and (II),
			 respectively, and aligning the margins of the subclauses with the margins of
			 subclause (I) of subparagraph (A)(i) of paragraph (34), as so
			 redesignated;
						(B)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and aligning
			 the margins of the clauses with the margins of clause (ii) of subparagraph (A)
			 of that paragraph (34);
						(C)by inserting
			 (A) before The term; and
						(D)by adding at the
			 end the following:
							
								(B)The term integrated legal assistance
				delivery system means a collaboratively run, statewide network that is
				established to provide direct legal assistance, in the most efficient and
				impactful manner possible, targeted at older individuals with greatest economic
				need and older individuals with greatest social need (with particular attention
				to individuals with factors listed in paragraph (26)(B)), in coordination with
				the legal assistance developer for the State and all State, regional, and local
				service providers engaged in promoting or supporting elder
				rights.
								;
						(15)in paragraph
			 (36), as redesignated by paragraph (2) of this subsection—
						(A)in subparagraph
			 (A), by adding and at the end;
						(B)in subparagraph
			 (B), by striking ; and at the end and inserting a period;
			 and
						(C)by striking
			 subparagraph (C);
						(16)in paragraph
			 (37), as redesignated by paragraph (2) of this subsection, by striking
			 sections 307(a)(12) and and inserting the activities
			 carried out under section 307(a)(9);
					(17)in paragraph
			 (38), as redesignated by paragraph (2) of this subsection, by inserting
			 (including elder abuse and neglect screening) after
			 educational services;
					(18)in paragraph
			 (50)(B), as redesignated by paragraph (2) of this subsection, by striking
			 subparagraphs (A) through (G) of paragraph (8) and inserting
			 subparagraphs (A) through (I) of paragraph (14); and
					(19)by adding at the
			 end the following:
						
							(57)(A)The term care coordination
				means a person- and family-centered, assessment-based, and interdisciplinary
				approach to meet the needs and preferences of an older individual and a family
				caregiver while enhancing the capabilities of the older individual (including
				the ability to self-direct services).
								(B)The term care coordination
				means coordination that—
									(i)integrates health care, long-term services
				and supports, and social support services in a high-quality and cost-effective
				manner in which an individual’s needs, preferences, and capabilities are
				assessed, along with the needs and preferences of a family caregiver;
									(ii)includes, as a core element, the active
				involvement of the older individual, the family, or a representative appointed
				by the older individual or legally acting on the individual's behalf,
				community-based service professionals, and health care professionals providing
				care to the older individual, in the design and implementation of an
				individualized, individual-centered service and support plan, through which the
				services and supports will be provided in a manner free from conflicts of
				interest;
									(iii)integrates services and interventions that
				are implemented, monitored, and evaluated for effectiveness using an
				evidence-based process, which typically involves a designated lead care
				coordinator and involves feedback from the older individual;
									(iv)includes activities that aim simultaneously
				at meeting individual and family needs and preferences, building on individual
				capabilities, and improving outcomes and systems of care;
									(v)includes provision of some or all
				of the services and activities described in clauses (i) through (iv) by trained
				professionals employed by or under a contract with—
										(I)area agencies on aging;
										(II)Aging and Disability Resource Centers;
				or
										(III)other service providers, including
				in-home service providers; and
										(vi)is not furnished to directly
				diagnose, treat, or cure a medical disease or condition.
									(58)The term
				cultural and linguistic competence means competence in a set of
				behaviors, attitudes, and policies that is—
								(A)used by an
				organization or among professionals; and
								(B)enables effective
				work in cross-cultural situations.
								(59)The term family caregiver
				means an adult family member, or another individual, who is an informal
				provider of in-home and community care to an older individual or to an
				individual with Alzheimer's disease or a related disorder with neurological and
				organic brain dysfunction.
							(60)The term
				Holocaust survivor means an individual who—
								(A)(i)lived in a country
				between 1933 and 1945 under a Nazi regime, under Nazi occupation, or under the
				control of Nazi collaborators; or
									(ii)fled from a country between 1933
				and 1945 under a Nazi regime, under Nazi occupation, or under the control of
				Nazi collaborators;
									(B)was persecuted
				between 1933 and 1945 on the basis of race, religion, physical or mental
				disability, sexual orientation, political affiliation, ethnicity, or other
				basis; and
								(C)was a member of a
				group that was persecuted by the Nazis.
								(61)The term
				LGBT, used with respect to an individual, means a lesbian, gay,
				bisexual, or transgender individual.
							(62)The term
				person-centered, used with respect to a service for an individual,
				means a service provided with an approach designed to ensure that an outcome
				reflects the needs, preferences, and situations of the individual.
							(63)The term
				veteran has the meaning given the term in section 101 of title 38,
				United States
				Code.
							.
					(b)Conforming
			 amendmentsSection 102 of the Older Americans Act of 1965 (42
			 U.S.C. 3002), as redesignated by subsection (a)(2), is amended—
					(1)in paragraph
			 (39)(A), by striking as defined in paragraph (5) and inserting
			 as defined in paragraph (28);
					(2)in paragraph
			 (40), by striking (as defined in paragraph (18)(B)) and
			 inserting (as defined in paragraph (20)(B)); and
					(3)in paragraph
			 (48)(D), by striking (as defined in paragraph (18)(B)) and
			 inserting (as defined in paragraph (20)(B)).
					IIAdministration
			 on aging
			201.Establishment
			 of Administration on AgingSection 201 of the Older Americans Act of
			 1965 (42 U.S.C. 3011) is amended—
				(1)in subsection
			 (d)(3)—
					(A)in subparagraph
			 (C)—
						(i)in
			 clause (i), by striking ; and and inserting a semicolon;
						(ii)by
			 redesignating clause (ii) as clause (iii); and
						(iii)by inserting
			 after clause (i) the following:
							
								(ii)resources needed
				by State Long-Term Care Ombudsmen to collect and report program data through
				the National Ombudsman Reporting System, including hardware and software that
				meet national standards;
				and
								;
						(B)in subparagraph
			 (J), by inserting before the semicolon the following: , including the
			 effectiveness of such services in meeting the needs of LGBT older
			 individuals; and
					(C)in subparagraph
			 (L)—
						(i)by striking Older Americans Act
			 Amendments of 1992 and inserting Older Americans Act Amendments
			 of 2012; and
						(ii)by striking
			 712(h)(4) and inserting 712(h)(5);
						(2)in subsection
			 (e)(2)—
					(A)in the matter
			 preceding subparagraph (A), by inserting , and in coordination with the
			 heads of State adult protective services programs and the State Long-Term Care
			 Ombudsmen after and services;
					(B)in subparagraph (A), by striking
			 and at the end;
					(C)in subparagraph
			 (B), by striking the period and inserting a semicolon; and
					(D)by adding at the
			 end the following:
						
							(C)to establish best practices for
				State-based enforcement of a Home Care Consumer Bill of Rights through a Plan
				for Enforcement, as such Bill and Plan are outlined in section 705, not later
				than 6 months after the date of enactment of the Older Americans Act Amendments
				of 2012, and to make those best practices available to States, and to the
				public through the National Center on Elder Abuse;
							(D)to assist States with the development
				of Home Care Consumer Bills of Rights and Plans for Enforcement, to support the
				shift from institutional care to home and community-based long-term services
				and supports and ensure that home care consumers, as defined in section 736,
				have basic protections as outlined in subsections (b) and (c) of section
				705;
							(E)to develop a process for review and
				approval of States’ Home Care Consumer Bills of Rights and Plans for
				Enforcement, not later than 6 months after the date of enactment of the Older
				Americans Act Amendments of 2012; and
							(F)to review and approve States’ Home
				Care Consumer Bills of Rights and Plans for Enforcement through that
				process.
							;
				and
					(3)by adding at the
			 end the following:
					
						(g)The Assistant Secretary is authorized to
				designate within the Administration a person to have responsibility for
				addressing issues affecting LGBT older individuals.
						(h)The Assistant Secretary is authorized to
				use funds appropriated to carry out this Act to implement activities authorized
				under part I of subtitle B of title XX of the Social Security Act (42 U.S.C.
				1397k et seq.), including the establishment of the Advisory Board on Elder
				Abuse, Neglect, and Exploitation, and to convene the Elder Justice Coordinating
				Council.
						(i)(1)The Assistant Secretary shall, by grant or
				contract with a national nonprofit entity, establish a National Adult
				Protective Services Resource Center (referred to in this subsection as the
				Center). The purposes of the Center are to improve the capacity of
				State and local adult protective services programs to respond effectively to
				abuse, neglect, and exploitation of vulnerable adults, including home care
				consumers and residents of long-term care facilities, and to coordinate with
				the Long-Term Care Ombudsman Program to protect home care consumers and
				residents most effectively.
							(2)The nonprofit entity awarded a grant or
				contract under this subsection shall have expertise in, and representation
				from, State and local adult protective services programs.
							(3)The Center shall—
								(A)collect and disseminate information
				regarding, and increase public awareness of, the role of adult protective
				services programs in investigating the abuse, neglect (including self-neglect),
				and exploitation of vulnerable adults, including home care consumers and
				residents of long-term care facilities, and in intervening to protect the
				consumers and residents from abuse;
								(B)develop, distribute, and provide
				training and technical assistance for adult protective services program
				investigators and supervisors investigating the abuse, neglect (including
				self-neglect), and exploitation of vulnerable adults, including home care
				consumers and residents of long-term care facilities, and intervening to
				protect the consumers and residents from further abuse;
								(C)develop, distribute, and provide
				training to home care and long-term care professionals and others on
				recognizing, reporting (including regarding mandatory reporting requirements),
				and responding to the abuse, neglect (including self-neglect), and exploitation
				of vulnerable adults, including home care consumers and residents of long-term
				care facilities;
								(D)compile and disseminate reports on
				research and best practices for adult protective services programs and other
				programs on effective responses to the abuse, neglect (including self-neglect),
				and exploitation of vulnerable adults, including home care consumers and
				residents of long-term care facilities;
								(E)work with the National Ombudsman
				Resource Center and State Long-Term Care Ombudsman programs to develop and
				disseminate training, practice standards, and policies regarding—
									(i)the roles and responsibilities of
				adult protective services and ombudsman programs;
									(ii)confidentiality and abuse
				reporting issues and protocols; and
									(iii)effective ways to maximize the
				resources of adult protective services programs for the benefit of home care
				consumers and residents of long-term care facilities; and
									(F)establish a data system to collect
				information on the abuse, neglect (including self-neglect), and exploitation of
				home care consumers and residents of long-term care facilities and to measure
				the effectiveness of the activities carried out by the Center.
								(4)Not later than 18 months after the
				date of enactment of the Older Americans Act Amendments of 2012, the Director
				shall—
								(A)collect and analyze, from leading
				national and State experts, the best practices related to screening for elder
				abuse;
								(B)publish a report that describes
				recommendations regarding such best practices and disseminate such report to
				all grantees under programs established under this Act and described under this
				section; and
								(C)submit to Congress such report and a
				description of the dissemination activities under subparagraph (B).
								(5)In this subsection, the terms
				home care consumer and home care ombudsman program
				have the meanings given the terms in section
				736.
							.
				202.Functions of
			 Assistant SecretarySection
			 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended—
				(1)in subsection (a)—
					(A)in paragraph (5), by inserting
			 economic security, after nutrition,;
					(B)in paragraph (7), by inserting ,
			 including economic security trends among such individuals after
			 older individuals;
					(C)in paragraph (8),
			 by striking older individuals and inserting the health
			 and economic security of older individuals;
					(D)in paragraph (14), by inserting for
			 working with the Administrator of the Health Resources and Services
			 Administration and the Secretary of Labor to identify and address workforce
			 shortages involving such personnel, after field of
			 aging,;
					(E)by striking paragraph (15) and inserting
			 the following:
						
							(15)(A)as needed, provide
				technical assistance, training through training packages, and other forms of
				instruction to entities consisting of State agencies, area agencies on aging,
				service providers, and community-based organizations, to ensure that the
				entities develop and implement, in a culturally and linguistically competent
				manner, programming, services, and outreach for older individuals with greatest
				economic need and older individuals with greatest social need (with particular
				attention to providing services to individuals with factors listed in section
				102(26)(B) and providing services in areas identified by the Administrator of
				the Health Resources and Services Administration as having a shortage of
				professionals trained to care for older individuals and with a focus on
				strategies that enable older adults to proceed on a path to economic security);
				and
								(B)consult with national and
				community-based organizations representing minority individuals to develop the
				capacity of the Administration to provide such technical assistance, training,
				and
				instruction.
								;
					(F)in paragraph
			 (16)—
						(i)in
			 subparagraph (A)(ii), by inserting , and separately specifying the
			 number of such individuals who are LGBT individuals before the
			 semicolon; and
						(ii)in
			 subparagraph (C), by striking paragraphs (2) and (5)(A) and
			 inserting paragraphs (2) and (4)(A);
						(G)in paragraph (18), by amending subparagraph
			 (B) to read as follows:
						
							(B)reserve and
				provide, for the funding of the Center (which may include enabling the Center
				to collaborate and participate with the Centers for Medicare & Medicaid
				Services in providing training for State survey agencies with an agreement in
				effect under section 1864 of the Social Security Act (42 U.S.C. 1395aa) or, in
				the case of States without such an agency, work with the Administrator for the
				Centers for Medicare & Medicaid Services to improve the investigative
				processes used by the Center to address complaints by residents of long-term
				care facilities)—
								(i)for fiscal year
				2013, not less than $2,000,000; and
								(ii)for each
				subsequent fiscal year, not less than the sum of—
									(I)$100,000;
				and
									(II)the amount made
				available under this subparagraph for the fiscal year preceding the year for
				which the sum is
				determined;
									;
					(H)by striking
			 paragraph (21) and inserting the following:
						
							(21)(A)establish information
				and assistance services as priority services for older individuals, and ensure
				that quality information and assistance services are consistently provided to
				older individuals;
								(B)ensure that there is full
				collaboration between all governmental information and assistance systems that
				serve older individuals, whether specialized, crisis intervention, disaster
				assistance, or other; and
								(C)develop and operate, either directly
				or through contracts, grants, or cooperative agreements, a National Eldercare
				Locator Service, providing information and assistance services through a
				nationwide toll free number to identify community resources, including
				certified, nonprofit financial services for older
				individuals;
								;
					(I)by striking
			 paragraph (22) and inserting the following:
						
							(22)develop
				guidelines for area agencies on aging to follow in—
								(A)choosing and
				evaluating providers of legal assistance with the capacity to work within an
				integrated legal assistance delivery system; and
								(B)collecting data
				and reporting to the State
				agency;
								;
					(J)in paragraph
			 (23), by striking all text following developers and inserting
			 referred to in section 307(a)(13) and section 731;;
					(K)by redesignating
			 paragraphs (25) through (28) as paragraphs (26) through (29),
			 respectively;
					(L)by inserting
			 after paragraph (24) the following:
						
							(25)(A)conduct a planning and
				feasibility study—
									(i)with the intent of establishing a
				national database of local service organizations or local senior community
				service employment programs authorized under title V that offer volunteer
				placements; and
									(ii)on the capacity, as of the date of
				the study, of the aging network to manage such a database; and
									(B)not later than 2 years after the date
				of enactment of the Older Americans Act Amendments of 2012, submit to Congress
				the results of the study conducted under subparagraph
				(A);
								; 
					(M)in paragraph
			 (28), as redesignated by subparagraph (K), by striking and at
			 the end;
					(N)in paragraph
			 (29), as redesignated by subparagraph (K), by striking the period and inserting
			 a semicolon; and
					(O)by adding at the
			 end the following:
						
							(30)conduct studies
				and collect data to determine the services that are needed by LGBT older
				individuals;
							(31)collaborate and
				consult with the heads of Federal entities, including the Director of the
				Centers for Disease Control and Prevention and the Assistant Secretary for
				Preparedness and Response of the Department of the Health and Human Services,
				and the Secretary of Homeland Security, as appropriate, to provide technical
				assistance, training, and other assistance to States and area agencies on aging
				for the development and revision of emergency preparedness plans; and
							(32)(A)encourage, provide
				technical assistance to and share best practices with, States, area agencies on
				aging, Aging and Disability Resource Centers, and service providers to carry
				out outreach and coordinate activities with health care entities in order to
				assure better care coordination for individuals with multiple chronic
				illnesses; and
								(B)coordinate activities with other
				Federal agencies that are working to improve care coordination and developing
				new models and best practices for that
				coordination.
								;
					(2)in subsection
			 (b)—
					(A)in paragraph (8)—
						(i)in subparagraph (D)—
							(I)by inserting
			 , and with future planning for eligible care recipients (as defined in
			 section 372(a)) who are individuals with disabilities described in section
			 372(a)(2)(B) and who are living with older relative caregivers (as so
			 defined) after needs; and
							(II)by striking and at the end;
			 and
							(ii)by adding at the end the following:
							
								(F)to provide
				quality assurance information, relating to the standards identified under
				paragraph (11)(A), using the methods described in paragraph (11)(B), about home
				and community-based long-term care programs, service providers, and resources,
				when referring consumers to those programs, providers, or resources; and
								(G)that may carry
				out the informal caregiver assessment program described in subsection
				(i);
								;
						(B)in paragraph
			 (9)—
						(i)in
			 the matter preceding subparagraph (A), by striking and community-based
			 service providers and inserting community-based service
			 providers, and, for purposes of subparagraph (C), Aging and Disability Resource
			 Centers,;
						(ii)in
			 subparagraph (A), by striking and at the end;
						(iii)subparagraph
			 (B), by adding and at the end; and
						(iv)by
			 adding at the end the following:
							
								(C)methods,
				consistent with the methods described in paragraph (11)(B), to communicate to
				consumers quality assurance information, relating to the standards identified
				under paragraph (11)(A), about home and community-based long-term care
				programs, service providers, and
				resources;
								;
				
						(C)in paragraph
			 (10), by striking and at the end;
					(D)by redesignating
			 paragraph (11) as paragraph (12); and
					(E)by inserting
			 after paragraph (10) the following:
						
							(11)(A)identify, in
				consultation with States (either directly or by entering into a contract under
				this subparagraph and considering the recommendation of the contract recipient)
				quality assurance standards for home and community-based long-term care
				programs, service providers, and resources that—
									(i)shall be designed to ensure the
				health, safety, and welfare of consumers who are referred to such programs,
				service providers, and resources by area agencies on aging, Aging and
				Disability Resource Centers, and such other entities as the Assistant Secretary
				determines to be appropriate; and
									(ii)shall be identified after the
				Assistant Secretary takes into account, at a minimum, standards for—
										(I)background checks of service
				providers;
										(II)licensure of agencies and certification
				and training of service providers;
										(III)consumer satisfaction regarding
				programs, service providers, and resources, in cases in which consumer
				satisfaction information is available; and
										(IV)such additional matters as the Assistant
				Secretary determines to be appropriate; and
										(B)taking into account the variation in
				communication infrastructure development among Aging and Disability Resource
				Centers, establish consumer-friendly methods for communicating to consumers,
				consistently throughout a State—
									(i)quality assurance information
				relating to the standards identified under subparagraph (A) about home and
				community-based long-term care programs, service providers, and resources to
				which such consumers are referred to by area agencies on aging, Aging and
				Disability Resource Centers, and such other entities as the Assistant Secretary
				determines to be appropriate; and
									(ii)(I)the content of the
				State certification or licensure requirements applicable to such home and
				community-based long-term care programs, service providers, or resources;
				or
										(II)an explanation that the State does
				not have certification or licensure requirements applicable to such home and
				community-based long-term care programs, service providers, or resources;
				and
										;
					(3)in subsection
			 (e)(2)(B)—
					(A)in clause (viii),
			 by striking and;
					(B)by redesignating
			 clause (ix) as clause (x); and
					(C)by inserting
			 after clause (viii) the following:
						
							(ix)organizations with expertise on
				economic security, asset accumulation, and retirement planning;
				and
							;
				and
					(4)by adding at the
			 end the following:
					
						(g)The Assistant
				Secretary shall—
							(1)ensure, where
				appropriate, that all programs funded under this Act include appropriate
				training in the prevention of abuse, neglect, and exploitation and provision of
				services that address elder justice and exploitation; and
							(2)periodically
				update determinations about the need for and benefit of such training related
				to prevention of abuse, neglect, and exploitation of older adults.
							(h)(1)The Assistant Secretary
				shall establish and operate the National Resource Center for Women and
				Retirement (in this subsection referred to as the
				Center).
							(2)In operating the Center, the
				Assistant Secretary shall—
								(A)annually compile, publish, and
				disseminate a summary of recently conducted research on women and retirement
				security;
								(B)develop and maintain an information
				clearinghouse on all programs (including private programs) showing promise of
				success for providing retirement and financial information to women;
								(C)develop, maintain, and disseminate
				consumer information and public education materials regarding retirement and
				financial security for women;
								(D)compile, publish, and disseminate
				training materials for personnel who are engaged or intend to engage in
				outreach to women, particularly to populations that are traditionally hard to
				reach with retirement and financial information, such as caregivers, ethnic
				minorities, and low-income women;
								(E)provide technical assistance to State
				agencies and to other public and nonprofit private agencies and organizations
				to assist the agencies and organizations described in this subparagraph in
				planning, improving, developing, and carrying out programs and activities
				relating to providing women with the necessary financial management tools for
				secure retirement;
								(F)work in collaboration with other
				national and local organizations serving older individuals to make efficient
				use of resources related to women and retirement; and
								(G)conduct research and demonstration
				projects regarding the most effective methods and tools to assist women in
				preparing for secure retirement.
								(3)(A)The Assistant Secretary
				shall carry out paragraph (2) through grants or contracts.
								(B)The Assistant Secretary shall issue
				criteria applicable to the recipients of funds under this subsection, which
				shall include experience carrying out the activities described in paragraph
				(2). To be eligible to receive a grant or enter into a contract under
				subparagraph (A), an entity shall submit an application to the Assistant
				Secretary at such time, in such manner, and containing such information as the
				Assistant Secretary may require.
								(C)The Assistant Secretary shall make
				available to the Center such resources as are necessary for the Center to carry
				out effectively the functions of the Center under this Act, which shall be an
				amount not less than $750,000 for fiscal year 2013. In subsequent fiscal years,
				the Assistant Secretary shall make available to the Center not less than the
				amount of resources made available to the Center under this subparagraph for
				fiscal year 2013.
								(i)(1)Aging and Disability
				Resource Centers implemented under subsection (b)(8) may carry out an
				assessment program with respect to informal caregivers and care recipients.
				Such assessment program shall be modeled on the family caregiver assessment
				program established under section 373(b).
							(2)For purposes of an informal caregiver
				assessment carried out in accordance with paragraph (1), the following
				definitions shall apply:
								(A)The term care recipient
				means—
									(i)an older individual;
									(ii)an individual with a disability;
				or
									(iii)an individual with a special
				need.
									(B)The term individual with a
				special need means an individual who requires care or supervision
				to—
									(i)meet the individual's basic
				needs;
									(ii)prevent physical self-injury or
				injury to others; or
									(iii)avoid placement in an
				institutional facility.
									(C)(i)Subject to clause (ii),
				the term informal caregiver means an adult family member, or
				another individual, who is an informal provider of in-home and community care
				to a care recipient.
									(ii)A State that has a State law with an
				alternate definition of the term informal caregiver for purposes
				of a program described in paragraph (1) may use that definition (with respect
				to caregivers for care recipients) for purposes of provisions of this Act that
				relate to that program, if such alternative definition is broader than the
				definition in clause (i), and subject to approval by the Assistant
				Secretary.
									(j)(1)The Assistant Secretary
				shall, directly or by grant or contract, establish and operate the National
				Resource Center on Lesbian, Gay, Bisexual, and Transgender Aging (in this
				subsection referred to as the Center).
							(2)To address the unique challenges
				faced by LGBT older adults, the Center shall provide national, State, and local
				organizations, including those with a primary mission of serving LGBT
				individuals, and those with a primary mission of serving older adults, with the
				information and technical assistance the organizations need to effectively
				serve LGBT older adults.
							(3)The Center shall have 3 primary
				objectives, consisting of—
								(A)educating aging services organizations
				about the existence and special needs of LGBT older adults;
								(B)sensitizing LGBT organizations about
				the existence and special needs of older adults; and
								(C)providing educational resources to
				LGBT older adults and their caregivers.
								(4)(A)To be eligible to
				receive funds under this subsection, an entity—
									(i)shall have demonstrated expertise in
				working with organizations or individuals on issues affecting LGBT
				individuals;
									(ii)shall have documented experience in
				providing training and technical assistance on a national basis or a formal
				relationship with an organization that has that experience; and
									(iii)shall meet such other criteria as
				the Assistant Secretary shall issue.
									(B)To be eligible to receive funds under
				this subsection, an entity shall submit an application to the Assistant
				Secretary at such time, in such manner, and containing such information as the
				Assistant Secretary may require.
								(5)The Assistant Secretary shall make
				available to the Center on an annual basis such resources as are necessary for
				the Center to carry out effectively the functions of the Center under this Act
				and not less than the amount of resources made available to the National
				Resource Center on Lesbian, Gay, Bisexual, and Transgender Aging for fiscal
				year 2012.
							(6)The Assistant Secretary shall develop
				and issue operating standards and reporting requirements for the
				Center.
							.
				203.Federal agency
			 consultationSection 203 of
			 the Older Americans Act of 1965 (42 U.S.C. 3013) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (18), by striking , and and inserting a comma;
					(B)in paragraph
			 (19), by striking the period at the end and inserting a comma; and
					(C)by adding at the
			 end the following:
						
							(20)the Patient
				Protection and Affordable Care Act, including the amendments made by that Act
				(Public Law 111–148), including programs that increase integration with
				community health centers, as practicable, and
							(21)title XXIX of
				the Public Health Service Act (42 U.S.C. 300ii et
				seq.).
							;
				and
					(2)in subsection
			 (c)(6)—
					(A)in subparagraph
			 (A)—
						(i)in clause
			 (iii)—
							(I)by inserting
			 and economic after demographic; and
							(II)by striking
			 and at the end;
							(ii)in clause (iv),
			 by adding and at the end; and
						(iii)by adding at
			 the end the following:
							
								(v)identifying and addressing
				workforce shortages related to services and supports for older individuals, and
				leveraging the resources of Federal programs that are related to the programs
				carried out under this Act, to address the
				shortages;
								;
				and
						(B)in subparagraph
			 (B)—
						(i)in the matter
			 preceding clause (i), by inserting economic security, after
			 housing,; and
						(ii)in clause (i),
			 by inserting economic security, after
			 housing,;
						(C)in subparagraph
			 (D), by inserting economic security, after
			 housing,;
					(D)in subparagraph
			 (E), by inserting and economic security after public
			 health;
					(E)in subparagraph
			 (F), by striking and at the end;
					(F)in subparagraph
			 (G)—
						(i)in the matter
			 preceding clause (i), by inserting economic security, after
			 health care,; and
						(ii)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
						(G)by adding at the
			 end the following:
						
							(H)(i)identify model Federal
				programs to assist older individuals with achieving economic security;
				and
								(ii)propose greater coordination of
				efforts to provide such assistance, including by creating an inventory of all
				Federal programs aimed at reducing poverty and increasing the economic security
				of older
				adults.
								.
					204.EvaluationSection 206 of the Older Americans Act of
			 1965 (42 U.S.C. 3017) is amended—
				(1)in subsection
			 (d), by striking including, as appropriate, health and nutrition
			 education demonstration projects conducted under section 307(f) the full
			 contents of which shall be and inserting and the full contents
			 of those summaries and analyses shall be;
				(2)by redesignating
			 subsections (e) through (g) as subsections (f) through (h),
			 respectively;
				(3)by inserting
			 after paragraph (d) the following:
					
						(e)The Secretary
				shall prepare and submit to Congress an annual report evaluating the impact of
				area agencies on aging on the economic security of older
				individuals.
						;
				and
				(4)in subsection (h), as redesignated by
			 paragraph (2), by striking 1/2 of.
				205.ReportsSection 207 of the Older Americans Act of
			 1965 (42 U.S.C. 3018) is amended—
				(1)in subsection (a)—
					(A)in paragraph (2),
			 by striking section 202(a)(19) and inserting section
			 202(a)(16);
					(B)in paragraph (3), by striking , with
			 particular attention and all that follows through the semicolon and
			 inserting (with particular attention to individuals with factors listed
			 in section 102(26)(B));; and
					(C)in paragraph (4),
			 by striking section 202(a)(17) and inserting section
			 202(a)(14);
					(2)in subsection (b)—
					(A)in paragraph (1)(C), by inserting
			 and the adult protection services programs of the States after
			 of the States; and
					(B)in paragraph
			 (3)(A), by striking Health Care Finance Administration and
			 inserting Centers for Medicare & Medicaid Services;
					(3)in subsection
			 (c)—
					(A)in paragraph (1),
			 by inserting , and separately specify the number of such individuals who
			 are LGBT individuals before the semicolon;
					(B)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
					(C)by inserting
			 after paragraph (3) the following:
						
							(4)the effectiveness
				of such activities in assisting LGBT
				individuals;
							;
				and
					(4)by adding at the
			 end the following:
					
						(d)The Assistant
				Secretary shall ensure that—
							(1)no individual
				will be required to provide information regarding the sexual orientation or
				gender identity of the individual as a condition of participating in activities
				or receiving services under this Act; and
							(2)no agency or
				other entity providing activities or services under this Act, that receives,
				for the purposes of this Act, information regarding the sexual orientation or
				gender identity of an individual will disclose the information in any form that
				would permit such individual to be identified.
							(e)The Assistant
				Secretary shall develop appropriate protocols, demonstrations, tools, or
				guidance for use by State agencies and area agencies on aging, to ensure
				successful implementation of data collection requirements under section
				201(d)(3)(J), paragraphs (16)(A)(ii) and (30) of section 202(a), subsections
				(a)(3), (c)(1), and (c)(4), and section 307(a)(6), relating to LGBT
				individuals.
						(f)The Assistant
				Secretary shall determine when such data collection requirements shall apply,
				taking into consideration the complexity and importance of each requirement,
				but each requirement shall apply not later than September 30,
				2014.
						.
				206.Conforming
			 amendmentSection 215(j) of
			 the Older Americans Act of 1965 (42 U.S.C. 3020e–1(j)) is amended by striking
			 section 216 and inserting section 217.
			207.Authorization
			 of appropriationsSection 216
			 of the Older Americans Act of 1965 (42 U.S.C. 3020f) is amended—
				(1)in subsection
			 (a), by striking 2007, 2008, 2009, 2010, and 2011 and inserting
			 2013, 2014, 2015, 2016, and 2017;
				(2)in subsection
			 (b)—
					(A)by striking
			 section 202(a)(24) and inserting section
			 202(a)(21); and
					(B)by striking
			 2007, 2008, 2009, 2010, and 2011 and inserting 2013,
			 2014, 2015, 2016, and 2017;
					(3)in subsection
			 (c), by striking 2007, 2008, 2009, 2010, and 2011 and inserting
			 2013, 2014, 2015, 2016, and 2017; and
				(4)by adding at the
			 end the following:
					
						(d)National Adult Protective Services Resource
				CenterThere are authorized
				to be appropriated to carry out section 201(i) (relating to the National Adult
				Protective Services Resource Center), such sums as may be necessary for fiscal
				years 2013, 2014, 2015, 2016, and 2017.
						(e)Advisory
				Committee To Assess, Coordinate, and Improve Legal Assistance
				ActivitiesThere is authorized to be appropriated to carry out
				section 216, $300,000 for fiscal year
				2013.
						.
				208.Advisory
			 Committee to Assess, Coordinate, and Improve Legal Assistance
			 Activities
				(a)In
			 generalTitle II of the Older
			 Americans Act of 1965 is amended—
					(1)by redesignating
			 section 216 (42 U.S.C. 3020f) as section 217; and
					(2)by inserting
			 after section 215 (42 U.S.C. 3020e–1) the following:
						
							216.Advisory
				Committee to Assess, Coordinate, and Improve Legal Assistance
				Activities
								(a)EstablishmentThere
				is established an Advisory Committee to Assess, Coordinate, and Improve Legal
				Assistance Activities (referred to in this section as the
				Committee).
								(b)Membership
									(1)CompositionThe
				Committee shall be composed of 9 members—
										(A)with expertise
				with existing State legal assistance development programs carried out under
				section 731 and providers of State legal assistance under subtitle B of title
				III and title IV; and
										(B)who shall be
				individuals appointed by the Assistant Secretary—
											(i)1
				of whom shall be a consumer advocate;
											(ii)1 of whom shall
				be a professional advocate from a State agency or State legal assistance
				developer;
											(iii)4 of whom shall
				be representatives from collaborating organizations under the National Legal
				Resource Center of the Administration;
											(iv)1 of whom shall
				be from a program providing legal assistance under part B of title III;
				and
											(v)1
				of whom shall be from an area agency on aging.
											(2)DateThe
				appointments of the members of the Committee shall be made not later than 9
				months after the date of enactment of the Older Americans Act Amendments of
				2012.
									(3)Period of
				appointment; vacanciesMembers shall be appointed for the life of
				the Committee. Any vacancy in the Committee shall not affect its powers, but
				shall be filled in the same manner as the original appointment.
									(4)Chairperson and
				vice chairpersonThe Committee shall select a Chairperson and
				Vice Chairperson from among its members.
									(c)Initial
				meetingThe Committee shall hold its first meeting not later than
				9 months after the date of enactment of the Older Americans Act Amendments of
				2012.
								(d)Duties of the
				Committee
									(1)DefinitionIn
				this subsection, the term legal assistance activities
				includes—
										(A)legal assistance
				made available to older individuals with greatest economic need or with
				greatest social need;
										(B)activities of the
				National Legal Resource Center carried out under section 420(a);
										(C)State legal
				assistance developer activities carried out under section 731; and
										(D)any other
				directly related activity or program as determined appropriate by the Assistant
				Secretary.
										(2)Study
										(A)In
				generalThe Committee shall design, implement, and analyze
				results of a study of—
											(i)the extent to
				which State leadership is provided through the State legal assistance developer
				in States to enhance the coordination and effectiveness of legal assistance
				activities across the State;
											(ii)the extent to
				which—
												(I)there is data
				collection and reporting of information by legal assistance providers in
				States;
												(II)there is uniform
				statewide reporting among States; and
												(III)the value and
				impact of services provided by the providers is being measured at the State or
				local level; and
												(iii)the mechanisms
				to organize and promote legal assistance activities and development to best
				meet the needs of older individuals with greatest economic need and greatest
				social need, with particular attention to individuals with factors listed in
				section 102(26)(B).
											(B)ConsiderationsIn
				carrying out subparagraph (A)(i), particular attention shall be given
				to—
											(i)State leadership
				on targeting limited legal resources to older individuals with greatest
				economic need and greatest social need, with particular attention to
				individuals with factors listed in section 102(26)(B); and
											(ii)State leadership
				on establishing priority legal issue areas in accordance with section
				307(a)(11)(E).
											(3)RecommendationsAfter
				completion of the study and analysis of study results under paragraph (2), the
				Committee shall develop recommendations for the establishment of regulations or
				guidance for—
										(A)enhancing the
				leadership capacity of the State legal assistance developers to carry out
				statewide coordinated legal assistance activities, with particular focus on
				enhancing leadership capacity to—
											(i)target limited
				legal resources to older individuals with greatest economic need and greatest
				social need, with particular attention to individuals with factors listed in
				section 102(26)(B); and
											(ii)establish
				priority legal issue areas in accordance with section 307(a)(11)(E);
											(B)developing a
				uniform national data collection system to be implemented in all States on
				legal assistance activities and development;
										(C)State agencies in
				conducting an assessment of the adequacy of the current funding (as of the date
				of the assessment) provided through the minimum proportion of the funds
				received by each area agency on aging in the State to carry out part B that
				must be expended on legal services (as specified in section 306(a)(2)(C) and
				section 307(a)(2)(C)); and
										(D)identifying
				mechanisms for organizing and promoting legal assistance activities to provide
				the highest quality, impact, and effectiveness to older individuals with
				greatest economic need and greatest social need, with particular attention to
				individuals with factors listed in section 102(26)(B).
										(4)ReportNot
				later than 1 year after the date of the establishment of the Committee, the
				Committee shall submit to the President, Congress, and the Assistant Secretary
				a report that contains a detailed statement of the findings and conclusions of
				the Committee, together with the recommendations described in paragraph
				(3).
									(e)Duties of the Assistant
				SecretaryNot later than 180
				days after receiving the report described in subsection (d)(4), the Assistant
				Secretary shall issue regulations or guidance on the topics described in
				subsection (d)(3), taking into consideration the recommendations described in
				subsection (d)(3).
								(f)Powers
									(1)Information
				from Federal agenciesThe Committee may secure directly from any
				Federal department or agency such information as the Committee considers
				necessary to carry out the provisions of this section. Upon request of the
				Committee, the head of such department or agency shall furnish such information
				to the Committee.
									(2)Postal
				servicesThe Committee may use the United States mails in the
				same manner and under the same conditions as other departments and agencies of
				the Federal Government.
									(g)Personnel and
				administration
									(1)Travel
				expensesThe members of the Committee shall not receive
				compensation for the performance of services for the Committee, but shall be
				allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter I of chapter 57 of title
				5, United States Code, while away from their homes or regular places of
				business in the performance of services for the Committee. Notwithstanding
				section 1342 of title 31, United States Code, the Secretary may accept the
				voluntary and uncompensated services of members of the Committee.
									(2)Detail of
				government employeesAny Federal Government employee may be
				detailed to the Committee without reimbursement, and such detail shall be
				without interruption or loss of civil service status or privilege.
									(3)Administrative
				and support servicesThe Assistant Secretary shall provide
				administrative and support services to the Committee.
									(4)Procurement of
				temporary and intermittent servicesThe Chairman of the Committee
				may procure temporary and intermittent services under section 3109(b) of title
				5, United States Code, at rates for individuals that do not exceed the daily
				equivalent of the annual rate of basic pay prescribed for level V of the
				Executive Schedule under section 5316 of such title.
									(h)Exemption from
				termination requirementsSection 14 of the Federal Advisory
				Committee Act shall not apply to the
				Committee.
								.
					209.Consumer Price
			 Index
				(a)In
			 generalThe Secretary of
			 Labor, through the Bureau of Labor Statistics and in consultation with the
			 Assistant Secretary for Aging, shall revise and improve the Experimental Price
			 Index for the Elderly published by the Bureau of Labor Statistics (commonly
			 referred to as the CPI–E) in order for the CPI–E to be
			 considered a reliable measure in determining future cost of living adjustments
			 that impact Americans who are 62 years of age or older.
				(b)Revision
			 requirementsIn carrying out
			 subsection (a), the Secretary of Labor shall—
					(1)increase the number of individuals in the
			 United States who are 62 years of age and older (referred to in this section as
			 older adults) sampled in the consumer expenditure survey used to
			 establish the CPI–E;
					(2)establish samples of market-based items,
			 stores, and prices to represent the purchasing patterns of older adults;
			 and
					(3)examine the medical care component,
			 including the cost and usage of prescription drugs, of the CPI–E taking into
			 account that older adults have different illnesses and medical expenses,
			 including oral health medical expenses, than individuals in the United States
			 who are under 62 years of age.
					(c)Report to
			 CongressNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Labor shall submit to Congress a report that
			 describes the revised CPI–E and the activities carried out by the Secretary
			 under this section.
				210.Functions
			 within the Administration on Aging to assist Holocaust survivors
				(a)Designation of
			 individual within the AdministrationThe Assistant Secretary on
			 Aging is authorized to designate within the Administration on Aging a person
			 who has specialized training, background, or experience with Holocaust survivor
			 issues to have responsibility for implementing services for older individuals
			 who are Holocaust survivors.
				(b)Annual report
			 to CongressThe Assistant Secretary on Aging, with assistance
			 from the individual designated under subsection (a), shall prepare and submit
			 to Congress an annual report on the status and needs, including the priority
			 areas of concern, of older individuals who are Holocaust survivors.
				(c)DefinitionsIn
			 this section, the terms older individual and Holocaust
			 survivor have the meanings given the terms in section 102 of the Older
			 Americans Act of 1965 (42 U.S.C. 3002).
				IIIGrants for
			 State and community programs on aging
			301.Purpose;
			 administrationSection
			 301(a)(2) of the Older Americans Act of 1965 (42 U.S.C. 3021(a)(2)) is
			 amended—
				(1)in subparagraph
			 (E), by striking and at the end;
				(2)in subparagraph
			 (F), by striking the period and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(G)Federally qualified health centers, as
				defined in sections 1861(aa)(4) and 1905(l)(2)(B) of the Social Security Act
				(42 U.S.C. 1395x(aa)(4), 1396d(l)(2)(B)); and
						(H)organizations that serve LGBT
				individuals.
						.
				302.DefinitionSection 302 of the Older Americans Act of
			 1965 (42 U.S.C. 3022) is amended—
				(1)by striking
			 paragraph (3); and
				(2)by redesignating
			 paragraph (4) as paragraph (3).
				303.Authorization
			 of appropriationsSection 303
			 of the Older Americans Act of 1965 (42 U.S.C. 3023) is amended—
				(1)in subsection (a), by striking paragraph
			 (1) and inserting the following:
					
						(1)There are authorized to be
				appropriated to carry out part B (relating to supportive services) such sums as
				may be necessary for each of fiscal years 2013, 2014, 2015, 2016, and
				2017.
						;
				(2)by striking
			 subsection (b) and inserting the following:
					
						(b)(1)There are authorized to
				be appropriated to carry out subpart 1 of part C (relating to congregate
				nutrition services) such sums as may be necessary for each of fiscal years
				2013, 2014, 2015, 2016, and 2017.
							(2)There are authorized to be
				appropriated to carry out subpart 2 of part C (relating to home delivered
				nutrition services) such sums as may be necessary for fiscal years 2013, 2014,
				2015, 2016, and
				2017.
							;
				(3)by striking
			 subsection (d) and inserting the following:
					
						(d)There are
				authorized to be appropriated to carry out part D (relating to disease
				prevention and health promotion services) such sums as may be necessary for
				each of fiscal years 2013, 2014, 2015, 2016, and
				2017.
						;
				(4)by striking
			 subsection (e) and inserting the following:
					
						(e)(1)There are authorized to
				be appropriated to carry out part E (relating to family caregiver support)
				$250,000,000 for each of fiscal years 2013 through 2017.
							(2)Of the funds appropriated under
				paragraph (1), not more than 1 percent of such funds may be reserved to carry
				out activities described in section
				411(a)(11).
							;
				and
				(5)by adding at the
			 end the following:
					
						(f)It is the sense
				of Congress that—
							(1)in order to carry
				out part B (relating to supportive services), the amount appropriated under
				subsection (a)(1) should be not less than $551,000,000 for fiscal year
				2013;
							(2)in order to carry
				out subparts 1 and 2 of part C (relating to nutrition services), the amount
				appropriated under subsection (b) should be not less than $1,200,000,000 for
				fiscal year 2013; and
							(3)in order to carry
				out part D (relating to disease prevention and health promotion services), the
				amount appropriated under subsection (d) should be not less than $32,000,000
				for fiscal year
				2013.
							.
				304.AllotmentsSection 304(b) of such Act (42 U.S.C.
			 3024(b)) is amended, in the first sentence, by striking part B
			 and all that follows through part E, and inserting part
			 B, C, or E.
			305.OrganizationSection 305 of the Older Americans Act of
			 1965 (42 U.S.C. 3025) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (C)—
							(I)in clause (i), by striking
			 and at the end;
							(II)in clause (ii),
			 by adding and at the end; and
							(III)by adding at the end the following:
								
									(iii)the
				distribution among planning and service areas of service providers who
				specialize in serving populations of older individuals with greatest social
				need;
									;
				and
							(ii)in
			 subparagraph (G)—
							(I)by striking
			 clause (ii) and inserting the following:
								
									(ii)provide an assurance that the
				State agency will undertake specific program development, advocacy, and
				outreach efforts focused on the needs of older individuals with greatest social
				need (with particular attention to individuals with factors listed in section
				102(26)(B)) and older individuals with greatest economic need;
				and
									;
				and
							(II)in clause (iii),
			 by striking and at the end;
							(B)in paragraph
			 (3)(E)—
						(i)in
			 the matter before clause (i), by striking information relating
			 to;
						(ii)in clause (i)—
							(I)by inserting information relating
			 to after (i); and
							(II)by striking and at the
			 end;
							(iii)in clause (ii)—
							(I)by inserting information relating
			 to after (ii); and
							(II)by striking the period and inserting
			 ; and; and
							(iv)by adding at the end the following:
							
								(iii)quality
				assurance information, relating to the standards identified under section
				202(b)(11)(A), about home and community-based long-term care programs, service
				providers, and resources, provided through methods described in section
				202(b)(11)(B), when the Aging and Disability Resource Centers, area agencies on
				aging, and such other entities as the Assistant Secretary determines to be
				appropriate, refer consumers to those programs, providers, and resources in the
				State; and
								;
				and
						(C)by adding at the
			 end the following:
						
							(4)the State agency
				shall promote the development and implementation of a State system to address
				the care coordination needs of older individuals with multiple chronic
				illnesses, and shall work with acute care providers, area agencies on aging,
				service providers, and Federal agencies to ensure that the system uses best
				practices and is evaluated on its provision of care
				coordination.
							;
				and
					(2)in subsection
			 (b)(5)(C)(i)(III), by striking planning and services areas and
			 inserting planning and service areas.
				306.Area
			 plansSection 306 of the Older
			 Americans Act of 1965 (42 U.S.C. 3026) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by striking
			 maintenance, or construction of multipurpose senior centers and
			 inserting maintenance, modernization, or construction of multipurpose
			 senior centers (which system includes a plan to use the skills and services of
			 older individuals in paid and unpaid work, including multigenerational work and
			 older individual-to-older individual service activities, relating to such
			 maintenance, modernization, or construction, or activities at the
			 centers);
					(B)in paragraph
			 (2)(A)—
						(i)by
			 striking mental health services and inserting
			 evidence-based mental health services, evidence-based chronic condition
			 self-care management programs, and evidence-based falls prevention
			 programs; and
						(ii)by
			 striking eligible) and inserting eligible and shall
			 include information on paid and unpaid work opportunities for older
			 individuals);
						(C)in paragraph
			 (4)(B)(i)(VII) by inserting with multiple chronic illnesses or
			 after older individuals;
					(D)in paragraph
			 (6)—
						(i)in
			 subparagraph (D), by inserting (including acute care providers)
			 after service providers;
						(ii)in
			 subparagraph (E)(ii), by inserting and Federally qualified health
			 centers, as defined in sections 1861(aa)(4) and 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1395x(aa)(4), 1396d(l)(2)(B)) after
			 203(b); and
						(iii)by adding at
			 the end the following:
							
								(H)(i)in coordination with
				the State agency and with the State agency responsible for elder abuse
				prevention services, increase public awareness of elder abuse and exploitation,
				and remove barriers to elder abuse education, prevention, investigation, and
				treatment;
									(ii)coordinate elder justice
				activities (including screenings) provided by the area agency on aging,
				community health centers, other public agencies, and nonprofit private
				organizations;
									(iii)develop standardized,
				coordinated, and reporting protocols with respect to elder abuse; and
									(iv)report any instances elder abuse
				in accordance with State law; and
									(I)serve as an advocate in the corresponding
				planning and service area for evidence-based falls prevention programs and
				policies for older individuals, and, if possible, enter into partnerships with
				State government agencies (such as the State health agency and State
				transportation agency), local agencies, and community-based organizations that
				implement evidence-based falls prevention programs and policies, in order to
				increase public awareness of and access to in-home and community-based
				evidence-based falls prevention strategies, services, and programs that aim to
				improve the health of older individuals and reduce health care
				costs;
								;
						(E)in paragraph
			 (7)—
						(i)in subparagraph
			 (B)(iii), by striking placement, to permit such individuals and
			 inserting placement, with particular attention to individuals with
			 factors listed in section 102(26)(B), to permit such at-risk
			 individuals;
						(ii)in
			 subparagraph (C)—
							(I)by inserting
			 (including falls) after injury; and
							(II)by striking
			 and at the end;
							(iii)in subparagraph
			 (D), by adding and at the end; and
						(iv)by
			 adding at the end the following:
							
								(E)implementing,
				through the agency or service providers, evidence-based health promotion,
				chronic condition self-care management, and falls prevention programs, to
				assist older individuals and their family caregivers in learning about and
				making behavioral changes intended to improve health outcomes, reduce the
				impact of living with multiple chronic health conditions, and reduce health
				care
				spending;
								;
						(F)by striking
			 paragraph (9) and inserting the following:
						
							(9)provide
				assurances that the area agency on aging, in carrying out the State Long-Term
				Care Ombudsman program described in section 307(a)(9), will—
								(A)provide adequate
				funding to conduct an effective Ombudsman program in compliance with this Act;
				and
								(B)expend not less
				than the total amount of funds appropriated under this Act or made available
				through other resources, and expended by the agency in fiscal year 2010, in
				carrying out such a program under this
				Act;
								; 
					(G)in paragraph
			 (16), by striking and at the end;
					(H)in paragraph
			 (17)—
						(i)by
			 inserting and revise after develop;
						(ii)by inserting
			 and health after State emergency response;
			 and
						(iii)by striking the
			 period and inserting a semicolon; and
						(I)by adding at the
			 end the following:
						
							(18)include
				information describing—
								(A)how the area
				agency on aging will engage in outreach to veterans who are eligible for
				services under this Act; and
								(B)effective and
				efficient procedures for the coordination of services provided under this Act
				with services provided to veterans by the Department of Veterans Affairs and
				other providers;
								(19)describe how the
				area agency on aging will leverage its position as the primary community-based
				provider of senior support services to—
								(A)champion the
				cause of economic security for older individuals among community members,
				political leaders, businesses, and families;
								(B)concentrate
				resources of the area agency on aging toward promoting economic security for
				older individuals at both the individual and community level; and
								(C)serve as a
				community resource for older individuals who lack the economic, social, or
				familial supports necessary to age with dignity;
								(20)provide
				assurances that the area agency on aging will—
								(A)identify existing
				(as of the date of submission of the plan) care coordination programs and
				systems;
								(B)identify unmet
				community need for care coordination;
								(C)facilitate the
				development and implementation of an area-wide system to address the care
				coordination needs of older individuals with multiple chronic illnesses;
				and
								(D)work with acute
				care providers, service providers, and Federal and State agencies to ensure
				that the system uses best practices in its provision of care
				coordination;
								(21)provide
				assurances that programming, services, and outreach will be developed and
				implemented in a culturally and linguistically competent manner, for older
				individuals with greatest social need;
							(22)provide
				assurances that staff training includes instruction on cultural and linguistic
				competence in the provision of services to older individuals with greatest
				social need;
							(23)provide
				assurances that the services of providers who are contractors will be provided
				in a culturally and linguistically competent manner; and
							(24)provide
				assurances that, to the extent feasible, services provided in response to elder
				abuse will be provided in a culturally and linguistically competent
				manner.
							;
				and
					(2)in subsection
			 (b)(3)—
					(A)in subparagraph
			 (J), by striking and;
					(B)by redesignating
			 subparagraph (K) as subparagraph (L); and
					(C)by inserting
			 after subparagraph (J) the following:
						
							(K)protection from
				elder abuse, neglect, and exploitation;
				and
							.
					307.State
			 plansSection 307(a) of the
			 Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended—
				(1)in paragraph (2), by striking subparagraph
			 (A) and inserting the following:
					
						(A)evaluate, using
				uniform procedures described in section 202(a)(27), the need for supportive
				services (including legal assistance pursuant to paragraph (11), information
				and assistance, care coordination, and transportation services), nutrition
				services, economic security and benefits counseling, and multipurpose senior
				centers within the
				State;
						;
				(2)by striking paragraph (9) and inserting the
			 following:
					
						(9)The plan shall provide assurances that the
				State agency will carry out, through the Office of the State Long-Term Care
				Ombudsman, a State Long-Term Care Ombudsman program in accordance with section
				712 and this title, and, in carrying out the program, will—
							(A)provide adequate funding to conduct an
				effective Ombudsman program in compliance with this Act; and
							(B)expend not less than the total amount of
				funds appropriated under this Act or made available through other resources,
				and expended by the agency in fiscal year 2010, in carrying out such a program
				under this Act.
							;
				
				(3)in paragraph
			 (11), in the matter preceding subparagraph (A), by striking legal
			 assistance— and inserting legal assistance, which shall be
			 provided through an integrated legal assistance delivery
			 system—;
				(4)in paragraph
			 (12)—
					(A)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D); and
					(B)by inserting
			 after subparagraph (A) the following:
						
							(B)that the State
				will develop and implement standardized protocols for screening and reporting
				with respect to elder
				abuse;
							;
					(5)by striking
			 paragraph (15) and inserting the following:
					
						(15)(A)The plan shall provide
				assurances that programming and services will be provided in a culturally and
				linguistically competent manner to older individuals with greatest social need,
				and that the State will require the area agency on aging for each planning and
				service area in which a significant number of older individuals are limited
				English proficient—
								(i)to utilize in the provision of such
				programming and services, workers who are fluent in the language spoken by a
				predominant number of such older individuals who are limited English
				proficient; and
								(ii)to designate an individual
				employed by the area agency on aging, or available to such area agency on aging
				on a full-time basis, whose responsibilities will include—
									(I)taking such action as may be appropriate
				to assure that programming, services, and outreach are developed and
				implemented in a culturally and linguistically competent manner for older
				individuals with greatest social need; and
									(II)providing guidance to individuals
				engaged in the delivery of services under the area plan involved to enable such
				individuals to deliver the services in a culturally and linguistically
				competent manner.
									(B)The plan shall provide assurances
				that, if a substantial number of the older individuals residing in any planning
				and service area in the State are limited English proficient, then the State
				will require the area agency on aging for each such planning and service area
				to utilize, in the delivery of outreach services under section 306(a)(2)(A) in
				a culturally and linguistically competent manner, the services of workers who
				are fluent in the language spoken by a predominant number of such older
				individuals who are limited English
				proficient.
							;
				
				(6)in paragraph
			 (16)—
					(A)in subparagraph
			 (A), by striking clauses (i) through (vi) and inserting the following:
						
							(i)older individuals
				with greatest economic need;
							(ii)older
				individuals with greatest social need (with particular attention to individuals
				with factors listed in section 102(26)(B)); and
							(iii)caregivers of
				individuals described in clause (i) or (ii);
				and
							;
				and
					(B)in subparagraph
			 (B)—
						(i)by
			 striking through (vi) and inserting and (ii);
			 and
						(ii)by
			 striking caretakers and inserting
			 caregivers;
						(7)in paragraph
			 (17), by striking and develop collaborative programs, where
			 appropriate, and inserting , ensure care coordination, and
			 (where appropriate) develop collaborative programs,;
				(8)in paragraph
			 (18), in the matter preceding subparagraph (A), by inserting and ensure
			 care coordination that integrates long-term care services and other care
			 services, before for older;
				(9)by striking
			 paragraph (20) and inserting the following:
					
						(20)The plan shall
				provide assurances that special efforts will be made to provide technical
				assistance to minority providers of services and to providers who specialize in
				serving populations of older individuals with greatest social
				need.
						;
				(10)in paragraph
			 (23)(A), by striking with other State services and inserting
			 with other Federal and State health care programs and
			 services;
				(11)in paragraph
			 (28)(B)—
					(A)by striking
			 clause (i) and inserting the following:
						
							(i)the projected change in the number
				of older individuals in the State, and the dispersal and growth in the number
				of older individuals with greatest social need in each planning and service
				area in the State;
							;
				and
					(B)by striking
			 clause (iii) and inserting the following:
						
							(iii)an analysis of how the programs,
				policies, and services provided by the State can be improved, including by
				coordinating with area agencies on aging and by developing the cultural and
				linguistic competence of persons providing programming and services, and how
				resource levels can be adjusted to meet the needs of the changing population of
				older individuals in the State;
				and
							;
					(12)in paragraph
			 (29)—
					(A)by inserting
			 and revise after develop; and
					(B)by inserting
			 and health after local emergency response;
			 and
					(13)by adding at the
			 end the following:
					
						(31)The plan shall
				provide assurances that the State agency will, if possible, enter into
				partnerships with other relevant State government agencies when collaborating
				with area agencies on aging, local agencies, or community-based organizations
				described in section 306(a)(6)(I) in order to increase public awareness of and
				access to in-home and community-based evidence-based falls prevention
				strategies, services, and programs that aim to improve the health of older
				individuals and reduce health care costs.
						(32)The plan shall
				include information describing—
							(A)how the State
				agency will engage in outreach to veterans who are eligible for services under
				this Act; and
							(B)effective and
				efficient procedures for the coordination of services provided under this Act
				with services provided to veterans by the Department of Veterans Affairs and
				other providers.
							(33)The plan shall
				provide assurances that the area agencies on aging in the State will facilitate
				the area-wide development and implementation of an area-wide system to address
				the care coordination needs of older individuals with multiple chronic
				illnesses, and work with acute care providers, service providers, and other
				Federal and State agencies to ensure that the system uses best practices and is
				evaluated on its provision of care
				coordination.
						.
				308.Planning,
			 coordination, evaluation, and administration of State plansSection 308(a)(1) of the Older Americans Act
			 of 1965 (42 U.S.C. 3028(a)(1)) is amended—
				(1)by striking
			 , and the carrying out and inserting , the carrying
			 out; and
				(2)by inserting
			 before the period the following: , and the modernization of such senior
			 centers.
				309.Disaster
			 Relief ReimbursementsSection
			 310 of the Older Americans Act of 1965 (42 U.S.C. 3030) is amended—
				(1)in the section
			 heading, by inserting and planning after
			 reimbursements; and
				(2)in subsection
			 (b)(2), by inserting section 202(a)(29), emergency planning under this
			 section, or after carry out.
				310.Consumer
			 contributionsSection 315 of
			 the Older Americans Act of 1965 (42 U.S.C. 3030c–2) is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by striking 185
			 percent and inserting 200 percent; and
					(B)in paragraph (3),
			 by adding at the end the following: Contributions under this section
			 shall be used to supplement, and not to supplant, any other funds expended for
			 activities described in this Act.; and
					(2)in subsection
			 (d)—
					(A)by striking
			 Not later and all that follows through shall
			 conduct and inserting Not later than January 1, 2014, and
			 annually thereafter, the Assistant Secretary shall conduct, and submit to the
			 appropriate committees of Congress a report containing the results of,;
			 and
					(B)by adding at the
			 end the following: The Assistant Secretary shall include in the report
			 an evaluation of the methods used, by the area agencies on aging and service
			 providers under this Act, to ensure that the consumer contributions are used to
			 supplement the services for which the contributions were
			 collected..
					311.Study of
			 nutrition projectsSection
			 317(a)(2) of the Older Americans Act Amendments of 2006 (Public Law 109–365) is
			 amended—
				(1)in subparagraph
			 (B), by striking ; and and inserting a semicolon;
				(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(D)an analysis of
				the ability of service providers to obtain viable contracts for special foods
				necessary to meet a religious requirement, required dietary need, or ethnic
				consideration.
						.
				312.Supportive
			 services and senior centers programSection 321 of the Older Americans Act of
			 1965 (42 U.S.C. 3030d) is amended—
				(1)in subsection (a)—
					(A)in paragraph (5)(C), by striking and
			 letter writing services and inserting evidence-based chronic
			 condition self-care management, and letter writing services, and evidence-based
			 falls prevention programs;
					(B)in paragraph
			 (7)—
						(i)by inserting
			 evidence-based after through; and
						(ii)by striking
			 and dance-movement therapy and inserting dance-movement
			 therapy, chronic condition self-care management, and falls
			 prevention;
						(C)in paragraph
			 (8)—
						(i)by inserting
			 , screening for elder abuse and neglect, and falls prevention
			 screening after mental health screening; and
						(ii)by striking
			 illness, or both, and inserting illnesses and
			 injuries;
						(D)in paragraph
			 (15), by inserting before the semicolon the following: and elder abuse
			 and neglect screening, chronic condition self-care management, and falls
			 prevention services; and
					(E)in paragraph
			 (23), by striking mental health services and inserting
			 evidence-based mental health, chronic condition self-care management,
			 elder abuse, neglect, and exploitation prevention, and falls prevention
			 services; and
					(2)in subsection
			 (b)(1), by inserting or modernization after
			 construction.
				313.Nutrition
			 services
				(a)In
			 generalSection 339(2) of the
			 Older Americans Act of 1965 (42 U.S.C. 3030g–21(2)) is amended—
					(1)in subparagraph (A), by amending clause
			 (iii) to read as follows:
						
							(iii)to the maximum
				extent practicable, are adjusted and appropriately funded to meet any special
				health-related or other dietary needs of program participants, including needs
				based on religious, cultural, or ethnic
				requirements,
							;
					(2)in subparagraph
			 (J), by striking , and and inserting a comma;
					(3)in subparagraph
			 (K), by striking the period and inserting a comma; and
					(4)by adding at the
			 end the following:
						
							(L)encourages
				individuals who distribute nutrition services under subpart 2 to engage in
				conversation with homebound older individuals and to be aware of the warning
				signs of medical emergencies, injury, or abuse in order to reduce isolation and
				promote well-being,
							(M)encourages individuals who distribute
				nutrition services under subpart 2 to distribute information on diabetes, elder
				abuse, neglect, exploitation, and the annual Medicare wellness exam, and
							(N)where feasible, encourages the use of
				locally grown foods in meal programs and identifies potential partnerships and
				contracts with local producers and providers of locally grown
				foods.
							.
					(b)Special
			 RuleSection 339 of the Older Americans Act of 1965 (42 U.S.C.
			 3030g–21) is amended—
					(1)by inserting
			 before A State the following:
						
							(a)In
				general
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)TransportationFunds
				appropriated to carry out this part may be used for transportation costs that
				can be demonstrated to be directly related to the provision of services
				specified in this
				part.
							.
					314.Disease
			 prevention and health promotion services
				(a)ProgramSection 361 of the Older Americans Act of
			 1965 (42 U.S.C. 3030m) is amended—
					(1)in subsection (a), in the first
			 sentence—
						(A)by inserting
			 evidence-based after to provide;
						(B)by inserting (through programs such
			 as the programs coordinated through the Sickness Prevention Achieved Through
			 Regional Collaboration program) after promotion
			 services; and
						(C)by inserting before or at
			 the following: at Federally qualified health centers (as defined in
			 sections 1861(aa)(4) and 1905(l)(2)(B) of the Social Security Act (42 U.S.C.
			 1395x(aa)(4), 1396d(l)(2)(B))),;
						(2)by striking subsection (b); and
					(3)by redesignating
			 subsection (c) as subsection (b).
					(b)Clinical
			 preventive servicesPart D of title III of the Older Americans
			 Act of 1965 (42 U.S.C. 3030m et seq.) is amended by adding at the end the
			 following:
					
						363.Clinical
				preventive services
							(a)FindingCongress finds that the clinical preventive
				services described in subsection (c) are covered under the Medicare program
				carried out under title XVIII of the Social Security Act (42 U.S.C. 1395 et
				seq.).
							(b)PurposesThe purpose of this section is to increase
				the number of older individuals receiving, at a minimum, the clinical
				preventive services.
							(c)DefinitionIn this part, the term disease
				prevention and health promotion services includes diabetes screening and
				the clinical preventive services consisting of—
								(1)provision of
				influenza vaccines;
								(2)provision of
				pneumococcal vaccines;
								(3)breast cancer
				screening;
								(4)cervical cancer
				screening;
								(5)colorectal cancer
				screening;
								(6)hypertension
				screening; and
								(7)cholesterol
				screening.
								.
				315.National
			 family caregiver support program
				(a)Older relative
			 caregiverSection 372 of such
			 Act (42 U.S.C. 3030s) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraphs (1) and (2) and inserting the following:
							
								(1)ChildThe
				term child means an individual who is not more than 18 years of
				age.
								(2)Eligible care
				recipientThe term eligible care recipient means a
				relative, of a caregiver, who is—
									(A)a child;
				or
									(B)an individual
				with a disability who is not less than 19 and not more than 59 years of
				age.
									(3)Older relative
				caregiver
									(A)In
				generalThe term older relative caregiver means a
				caregiver, as defined in subparagraph (B) or (C), who—
										(i)is 55 years of
				age or older;
										(ii)lives with, is
				the informal provider of in-home and community care to, and is the primary
				caregiver for, an eligible care recipient who is described in subparagraph (B)
				or (C), respectively; and
										(iii)is not a family
				caregiver.
										(B)Caregiver for
				childFor purposes of subparagraph (A), the term
				caregiver, used with respect to an eligible care recipient who is
				a child, means an individual who—
										(i)is the
				grandparent, step­grand­parent, or other relative (other than the parent) by
				blood, marriage, or adoption, of the eligible care recipient;
										(ii)is the primary
				caregiver of the eligible care recipient because the biological or adoptive
				parents are unable or unwilling to serve as the primary caregiver of the
				eligible care recipient; and
										(iii)has a legal
				relationship to the eligible care recipient, such as legal custody or
				guardianship, or is raising the eligible care recipient informally.
										(C)Caregiver of
				individual with a disabilityFor purposes of subparagraph (A),
				the term caregiver, used with respect to an eligible care
				recipient who is an individual with a disability described in paragraph (2)(B)
				means an individual who is the parent, grandparent, or other relative by blood,
				marriage, or adoption, of the eligible care
				recipient.
									;
						(2)by striking
			 subsection (b);
					(3)by striking
			 (a) In
			 general.—; and
					(4)by striking
			 this subpart: and inserting this part:.
					(b)ProgramSection 373 of the Older Americans Act of
			 1965 (42 U.S.C. 3030s–1) is amended—
					(1)in subsection
			 (a)(2), by striking grandparents or older individuals who are relative
			 caregivers. and inserting older relative
			 caregivers.;
					(2)by redesignating
			 subsections (b) through (g) as subsections (c) through (h),
			 respectively;
					(3)by inserting
			 after subsection (a) the following:
						
							(b)Assessment
				program of needs of family caregivers
								(1)In
				generalThe Assistant Secretary may make grants to States to
				establish a program, in accordance with the program requirements described in
				paragraph (5), to assess the needs of family caregivers for targeted support
				services described in paragraph (5)(C).
								(2)Application by
				StatesEach State seeking a grant under this subsection shall
				submit an application to the Assistant Secretary at such time, in such manner,
				and containing such information and assurances as the Assistant Secretary
				determines appropriate.
								(3)Grant
				amountThe amount of a grant to a State under this subsection
				shall be determined according to such methodology as the Assistant Secretary
				determines appropriate.
								(4)Program
				administrationA State receiving a grant under this subsection
				may enter into an agreement with area agencies on aging in the State, or an
				Aging and Disability Resource Center in the State, to administer the program,
				using such grant funds.
								(5)Program
				Requirements
									(A)Standardized
				assessmentAssessments under a program established under
				paragraph (1)—
										(i)shall be
				conducted by social workers, care managers, nurses, or other appropriate
				professionals; and
										(ii)(I)shall be conducted with
				a standardized instrument to identify family caregiver needs; and
											(II)in a State in which an area agency on
				aging or an Aging and Disability Resource Center is using such an instrument on
				the date of enactment of the Older Americans Act Amendments of 2012, may
				continue to be conducted with that instrument.
											(B)Questionnaire
										(i)In
				generalSubject to clause (ii), assessments under a program
				established as described in paragraph (1) shall include asking the family
				caregiver relevant questions in order to determine whether the family caregiver
				would benefit from any targeted support services described in subparagraph
				(C).
										(ii)Completion on
				a voluntary basisThe answering of questions under clause (i) by
				a family caregiver shall be on a voluntary basis.
										(iii)Addressing
				diverse caregiver needs and preferencesThe questionnaire
				administered under this subparagraph shall be designed in a manner that
				accounts for, and aims to ascertain, the varying needs and preferences of
				family caregivers, based on the range of their capabilities, caregiving
				experience, and other relevant personal characteristics and
				circumstances.
										(C)Targeted
				support services describedThe following targeted support
				services are described in this subparagraph:
										(i)Information and
				assistance (including brochures and online resources for researching a disease
				or disability or for learning and managing a regular caregiving role, new
				technologies that can assist family caregivers, and practical assistance for
				locating services).
										(ii)Individual
				counseling (including advice and consultation sessions to bolster emotional
				support for the family caregiver to make well-informed decisions about how to
				cope with caregiver strain).
										(iii)Support groups,
				including groups that provide help for family caregivers to—
											(I)locate a support
				group either locally or online to share experiences and reduce
				isolation;
											(II)make
				well-informed caregiving decisions; and
											(III)reduce
				isolation.
											(iv)Education and
				training (including workshops and other resources available with information
				about stress management, self-care to maintain good physical and mental health,
				understanding and communicating with individuals with dementia, medication
				management, normal aging processes, change in disease and disability, the role
				of assistive technologies, and other relevant topics).
										(v)Respite care and
				emergency back-up services (including, on a short-term basis, in-home care
				services that give the family caregiver a break from providing such
				care).
										(vi)Chore services
				(such as house cleaning) to assist the individual receiving care.
										(vii)Personal care
				(including outside help) to assist the individual receiving care.
										(viii)Legal and
				financial planning and consultation (including advice and counseling regarding
				long-term care planning, estate planning, powers of attorney, community
				property laws, tax advice, employment leave advice, advance directives, and
				end-of-life care).
										(ix)Transportation
				(including transportation to medical appointments) to assist the individual
				receiving care.
										(x)Other targeted
				support services, as determined appropriate by the State agency and approved by
				the Assistant Secretary.
										(D)ReferralsIn
				the case where a questionnaire completed by a family caregiver under
				subparagraph (B) indicates that the family caregiver would benefit from 1 or
				more of the targeted support services described in subparagraph (C), the agency
				administering the program established under paragraph (1) shall provide
				referrals to the family caregiver for State, local, and private-sector
				caregiver programs and other resources that provide such targeted support
				services to such caregivers.
									(E)Targeting and
				timing of assessmentsAssessments under the program established
				under paragraph (1) may be conducted—
										(i)when an
				individual who is being assisted by a family caregiver transitions from one
				care setting to another;
										(ii)upon referral
				from a social worker, care manager, nurse, physician, or other appropriate
				professional; or
										(iii)according to
				circumstances determined by the State and approved by the Assistant
				Secretary.
										(F)Coordination
				with other assessmentAssessments under the program established
				under paragraph (1) may be conducted separately or as part of, or in
				conjunction with, eligibility or other routine assessments of an individual who
				is being (or is going to be) assisted by a family caregiver.
									(G)Followup
				servicesAs the Assistant Secretary determines appropriate, a
				State with a program described in paragraph (1) shall conduct followup
				activities with caregivers who have participated in an assessment under the
				program to determine the status of the caregivers and whether services were
				provided.
									(H)Reporting
				requirementEach State with a program described in paragraph (1)
				shall periodically submit to the Assistant Secretary a report containing
				information on the number of caregivers assessed under the program, information
				on the number of referrals made for targeted support services under the program
				(disaggregated by type of service), demographic information on caregivers
				assessed under the program, and other information required by the Assistant
				Secretary.
									;
					(4)in subsection
			 (c), as redesignated by paragraph (2)—
						(A)in paragraph (4),
			 by striking and at the end;
						(B)in paragraph (5),
			 by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(6)the efforts of
				the Ombudsman to facilitate the activities of, and support, the State Long-Term
				Care Ombudsman program under title VII and this title, and the efforts of the
				Ombudsman to facilitate the activities of, and support, family and caregiver
				councils in long-term care
				facilities.
								;
						(5)in subsection (d), as redesignated by
			 paragraph (2)—
						(A)in paragraph (1)—
							(i)in
			 the matter preceding subparagraph (A), by striking and grandparents and
			 older individuals who are relative caregivers, and inserting and
			 older relative caregivers,;
							(ii)in subparagraph
			 (A), by striking paragraph (1) or (2) of ; and
							(iii)in subparagraph
			 (B)—
								(I)by striking subsection (b), in the
			 case of a caregiver described in paragraph (1) and inserting
			 subsection (c), in the case of a caregiver described in subsection
			 (a)(1); and
								(II)by striking section 102(22).
			 and inserting section 102(24).; and
								(B)by striking
			 paragraph (2) and inserting the following:
							
								(2)PriorityIn
				providing services under this part, the State shall give—
									(A)with respect to
				family caregivers who provide care for individuals with Alzheimer’s disease and
				related disorders with neurological and organic brain dysfunction, priority to
				caregivers who provide care for older individuals with such disease or
				disorder;
									(B)with respect to
				older relative caregivers, priority to caregivers—
										(i)who provide care
				for eligible care recipients described in section 372(a)(2)(B) who have severe
				disabilities; but
										(ii)who are not the
				parents of the recipients; and
										(C)priority to
				caregivers who are older individuals with greatest social need (with particular
				attention to individuals with factors listed in section 102(26)(B)), or are
				older individuals with greatest economic
				need.
									;
						(6)in subsection
			 (e), as redesignated by paragraph (2), by striking subsection
			 (b) and inserting subsection (c);
					(7)in subsection
			 (f)(3), as redesignated by paragraph (2), in the second sentence, by striking
			 or grandparents or older individuals who are relative
			 caregivers, and inserting older relative
			 caregivers,;
					(8)in subsection
			 (g)(1), as redesignated by paragraph (2)—
						(A)in subparagraph
			 (A), by striking for fiscal years 2007, 2008, 2009, 2010, and
			 2011 and inserting for each of fiscal years 2013 through 2017
			 and remaining after the reservation described in section 303(e)(2) (if elected)
			 is made; and
						(B)in subparagraph
			 (B), by striking sums appropriated under section 303 and
			 inserting remaining sums described in subparagraph (A);
			 and
						(9)in subsection
			 (h), as redesignated by paragraph (2)—
						(A)in paragraph (2),
			 by striking subparagraph (C) and inserting the following:
							
								(C)LimitationA
				State may use not more than 10 percent of the total Federal and non-Federal
				share available to the State under this part to provide support services
				to—
									(i)older relative
				caregivers who provide care for children; and
									(ii)older relative
				caregivers—
										(I)who provide care
				for individuals described in section 372(a)(2)(B); and
										(II)who are the
				parents of the individuals.
										;
				and
						(B)by adding at the
			 end the following:
							
								(3)Use of funds
				for ombudsman programAmounts made available to a State to carry
				out the State program under this part may be used to support the Office of the
				State Long-Term Care Ombudsman, including supporting the development of
				resident and family
				councils.
								.
						(c)Elimination of
			 superfluous subpart designation
					(1)HeadingPart
			 E of title III of such Act (42 U.S.C. 3021 et seq.) is amended by striking the
			 subpart heading for subpart 1.
					(2)Conforming
			 amendmentsSections 373 (as amended by subsection (b)) and 374 of
			 such Act (42 U.S.C. 3030s–1, 3030s–2) are further amended by striking
			 this subpart in each place it appears and inserting this
			 part.
					IVActivities for
			 health, independence, and longevity
			401.Grant
			 programsSection 411 of the
			 Older Americans Act of 1965 (42 U.S.C. 3032) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting (including the highest court of
			 each State) after with States;
					(B)in paragraph
			 (9)(C), by adding at the end the following: , and technical assistance
			 and training to States and area agencies on aging for preparedness for and
			 response to all hazards and emergencies;;
					(C)by striking
			 paragraph (11) and inserting the following:
						
							(11)conducting
				activities of national significance to promote quality and continuous
				improvement in the support and services provided to individuals with the
				greatest social need, through activities that include needs assessment, program
				development and evaluation, training, technical assistance, and research,
				concerning—
								(A)addressing
				physical and mental health, disabilities, and health disparities;
								(B)providing
				long-term care, including in-home and community-based care;
								(C)providing
				informal care, and formal care in a facility setting;
								(D)providing access
				to culturally responsive health and human services; and
								(E)addressing other
				gaps in assistance and issues that the Assistant Secretary determines are of
				particular importance to older individuals with the greatest social
				need;
								;
					(D)in paragraph
			 (12), by striking ; and and inserting a semicolon;
					(E)by redesignating
			 paragraph (13) as paragraph (14); and
					(F)by inserting
			 after paragraph (12) the following:
						
							(13)in
				accordance with subsection (c), assessing the fairness, effectiveness,
				timeliness, safety, integrity, and accessibility of adult guardianship and
				conservatorship proceedings, including the appointment and the monitoring of
				the performance of guardians and conservators, and implementing changes deemed
				necessary as a result of the assessments;
				and
							; 
					(2)in subsection
			 (b), by striking 2007 and all that follows through
			 2011 and inserting 2013, 2014, 2015, 2016, and
			 2017; and
				(3)by inserting at
			 the end the following:
					
						(c)Adult
				guardianships and conservatorships
							(1)Grants
								(A)In
				generalIn awarding grants or contracts under subsection (a)(13),
				the Assistant Secretary shall obtain feedback from the State Justice Institute
				in accordance with subparagraph (B) and may consult with the Attorney General,
				and such grants or contracts shall otherwise comply with this
				subsection.
								(B)State Justice
				InstituteThe Assistant Secretary shall submit to the State
				Justice Institute recommendations for the awarding of grants or contracts under
				subsection (a)(13). The Institute shall have 60 days in which to submit to the
				Assistant Secretary the response of the Institute to such recommendations. The
				Assistant Secretary shall consider such response prior to awarding such grants
				or contracts.
								(2)Grantees and
				activitiesGrants may be awarded under subsection (a)(13) to the
				highest court of each State for the purpose of enabling such court, in
				collaboration with the State agency and State adult protective services
				program—
								(A)to conduct
				assessments of the practices and procedures used to—
									(i)determine
				whether to impose a full, limited, or temporary adult guardianship or
				conservatorship;
									(ii)select a
				guardian of a person or conservator of an estate;
									(iii)review the
				continued need for a full, limited, or temporary guardianship or
				conservatorship of an adult; and
									(iv)review the
				performance of guardians or conservators;
									(B)to implement
				changes deemed necessary as a result of the assessments; and
								(C)to collect
				data regarding those practices and procedures and the impact of the necessary
				changes.
								(3)AllotmentsThe
				amount of a grant under subsection (a)(13) shall be determined by the Assistant
				Secretary, in consultation with the State Justice Institute and the Attorney
				General (if the Assistant Secretary determines appropriate).
							(4)Background
				checksThe Assistant
				Secretary shall set aside 25 percent of amounts made available for grants under
				this subsection for each fiscal year to enable courts to implement or improve
				systems to conduct background checks on prospective guardians and conservators.
				Such systems shall comply with the following requirements:
								(A)At minimum, the
				background checks shall include national and State criminal background checks,
				a search of child abuse and adult abuse registries, and a search as to whether
				the individual has been suspended or disbarred from law, accounting, or other
				professional licensing for misconduct.
								(B)The court shall
				consider all of the information obtained from the background check to determine
				whether such an individual is sufficiently trustworthy to be a guardian or
				conservator and that the appointment of such individual is in the best interest
				of the protected person.
								(C)The information
				obtained from the background check shall only be used for the purpose of
				determining the suitability of the prospective guardian or conservator for
				appointment.
								(5)Electronic
				filingFunds received
				pursuant to subsection (a)(13) may be used to implement systems enabling the
				annual accountings and other required conservatorship and guardianship filings
				to be completed, filed, and reviewed electronically in order to simplify the
				filing process for conservators and guardians, and better enable the courts to
				identify discrepancies and detect fraud and the exploitation of protected
				persons.
							(6)Evaluation and reportThe Assistant Secretary, in consultation
				with the Attorney General and the State Justice Institute, shall conduct an
				evaluation of the improvements made by courts to which this subsection applies,
				and prepare and submit a report concerning such evaluation to Congress within
				18 months of the date on which the first grant is awarded under subsection
				(a)(13), and a second report 18 months later, and shall use and distribute the
				reports and evaluations as the Assistant Secretary, in consultation with the
				Attorney General and the State Justice Institute, determines appropriate in
				order to improve guardianships and conservatorships
				nationwide.
							.
				402.Protection
			 form violence projectsSection
			 413(b) of the Older Americans Act of 1965 (42 U.S.C. 3032b(b)) is
			 amended—
				(1)in paragraph (3),
			 by striking or after the semicolon at the end;
				(2)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(5)research and
				replicate successful models of elder abuse, neglect, and exploitation
				prevention and
				training.
						.
				403.Demonstration,
			 support, and research projectsSection 417(a)(1) of the Older Americans Act
			 of 1965 (42 U.S.C. 3032(a)(1)) is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 grandparents and other older individuals who are relative
			 caregivers and inserting older relative caregivers who
			 are; and
					(B)by striking
			 or after the semicolon;
					(2)in subparagraph
			 (B), by striking and after the semicolon and inserting
			 or; and
				(3)by adding at the
			 end the following:
					
						(C)engage volunteers
				in providing support and information to older individuals (and their families
				or caretakers) who have experienced or are at risk of elder abuse, including
				physical or emotional abuse, neglect, or exploitation;
				and
						.
				404.Community
			 innovations for aging in placeSection 422 of the Older Americans Act of
			 1965 (42 U.S.C. 3032k) is amended by adding at the end the following:
				
					(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2013 through
				2017.
					.
			405.Multipurpose
			 senior center modernization, training, and supportPart
			 A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.) is
			 amended by adding at the end the following:
				
					423.Multipurpose
				senior center modernization, training, and support
						(a)Program
				authorizedThe Assistant Secretary shall award grants and enter
				into contracts with eligible entities to carry out projects to—
							(1)support and
				promote modern multipurpose senior center models which yield vibrant,
				multiservice, multigenerational centers for older individuals, families of
				older individuals, and others in the community to gain skills, resources, and
				connections needed to meet the challenges that occur with continuum of care and
				quality of life;
							(2)build an evidence
				base of modern, replicable practices that allow senior centers to serve a
				diverse array of older individuals, as well as their families and other
				caregivers, leveraging innovative partnerships and public and private resources
				to develop and expand programs; and
							(3)mobilize services
				and leverage resources to support the role of multipurpose senior centers as
				community focal points, as provided in section 306(a)(3), and for the
				establishment, construction, maintenance, and operation of centers, as
				described in sections 303(c)(2) and 306(a)(1), including development of
				intergenerational shared site models, consistent with the purposes of this
				Act.
							(b)Use of
				fundsAn eligible entity shall use funds made available under a
				grant awarded, or a contract entered into, under subsection (a) to—
							(1)carry out a
				project described in subsection (a); and
							(2)evaluate the
				project in accordance with subsection (f).
							(c)ApplicationTo
				be eligible to receive a grant or enter into a contract under subsection (a),
				an eligible entity shall submit an application to the Assistant Secretary at
				such time, in such manner, and accompanied by such information as the Assistant
				Secretary may reasonably require.
						(d)Eligible
				entityFor purposes of this section, the term eligible
				entity means—
							(1)a multipurpose
				senior center that has met national accreditation and fiduciary standards;
				and
							(2)a regional
				partnership or collaboration of multipurpose senior centers or State
				association of senior centers in which not less than 2 centers are
				accredited.
							(e)Competitive
				grants for technical assistance
							(1)GrantsThe
				Assistant Secretary shall make a grant, on a competitive basis, to an eligible
				nonprofit organization described in paragraph (2), to enable the organization
				to—
								(A)provide training
				and technical assistance to recipients of grants under this section and other
				multipurpose senior centers to adopt and tailor evidence-based modernization
				strategies and practices to respond to the economic and health needs of the
				diverse and growing aging populations in their own communities; and
								(B)carry out other
				duties, as determined by the Assistant Secretary.
								(2)Eligible
				nonprofit organizationTo be eligible to receive a grant under
				this subsection, an organization shall be a nonprofit organization (including a
				partnership of nonprofit organizations), that—
								(A)has experience
				and expertise in providing technical assistance to a range of multipurpose
				senior centers and experience evaluating and reporting on programs; and
								(B)has demonstrated
				knowledge of and expertise in multipurpose senior center accreditation or other
				standards of excellence.
								(3)ApplicationTo
				be eligible to receive a grant under this subsection, an organization
				(including a partnership of nonprofit organizations) shall submit an
				application to the Assistant Secretary at such time, in such manner, and
				containing such information as the Assistant Secretary may require, including
				an assurance that the organization will submit to the Assistant Secretary such
				evaluations and reports as the Assistant Secretary may require.
							(f)Local
				evaluation and report
							(1)EvaluationEach
				entity receiving a grant or a contract under subsection (a) to carry out a
				project described in subsection (a) shall evaluate the project, leadership, and
				resources for the modernization of multipurpose senior centers to
				determine—
								(A)the effectiveness
				of the project in producing innovations and mobilizing resources;
								(B)the impact on
				older individuals, families of older individuals, and the community being
				served; and
								(C)the potential for
				the project to be replicated by other multipurpose senior centers, noting the
				necessary resources and partnerships and the types of populations and
				communities best suited for the model.
								(2)ReportThe
				entity described in paragraph (1) shall submit a report to the Assistant
				Secretary containing the evaluation not later than 6 months after the
				expiration of the period for which the grant or contract is in effect.
							(g)Report to
				CongressNot later than 6 months after the Assistant Secretary
				receives the reports described in subsection (f)(2), the Assistant Secretary
				shall prepare and submit to Congress a report that assesses the evaluations and
				includes, at a minimum—
							(1)a description of
				the nature and operation of the projects funded under this section and other
				activities conducted in support of such projects;
							(2)the findings
				resulting from the evaluations of the model projects conducted under this
				section;
							(3)a description of
				recommended best practices of modern multipurpose senior centers;
							(4)a strategy for
				disseminating the findings resulting from the projects described in paragraph
				(1); and
							(5)recommendations
				for legislative or administrative action, as the Assistant Secretary determines
				appropriate.
							.
			406.Demonstration
			 program on care coordination and service delivery
				(a)FindingsCongress finds the following:
					(1)As of 2011, more
			 than 35,000,000 Americans are aged 65 or older. Sixty-two percent of them
			 suffer from multiple chronic conditions which require person-centered,
			 coordinated care that helps them to live in a home- or community-based setting.
			 In 2007, 42 percent of Americans age 65 or older reported needing assistance
			 performing instrumental activities of daily living or activities of daily
			 living.
					(2)Direct-care
			 workers (referred to in this subsection as DCWs) provide an
			 estimated 70 to 80 percent of the paid hands-on long-term care and personal
			 assistance received by elders and people with disabilities or other chronic
			 conditions in the United States. These workers help their clients bathe, dress,
			 and negotiate a host of other daily tasks. DCWs are a lifeline for those they
			 serve, as well as for families and friends struggling to provide quality
			 care.
					(3)Eldercare and
			 disability services positions account for nearly one-third of the 15,000,000
			 health care jobs in the United States. The direct-care workforce alone accounts
			 for more than 3,000,000 jobs, expected to grow to more than 4,000,000 by
			 2018.
					(4)The majority of
			 DCWs are now employed in home and community-based settings, and not in
			 institutional settings such as nursing care facilities or hospitals. By 2018,
			 home and community-based DCWs are likely to outnumber facility workers by
			 nearly 2 to 1.
					(5)A 2008 Institute
			 of Medicine report, entitled Re-tooling for an Aging America: Building
			 the Health Care Workforce, called for new models of care delivery and
			 coordination, and dedicated a chapter to the central importance of the
			 direct-care workforce in a re-tooled eldercare delivery
			 system.
					(6)An Institute of
			 Medicine report on the future of nursing, released in October of 2010,
			 recommended nurses should practice to the full extent of their education and
			 training. The report also states that all health care professionals should work
			 collaboratively in team-based models, and that the goal should be to encourage
			 care models that use every member of the team to the full capacity of his or
			 her training and skills.
					(7)The Patient
			 Protection and Affordable Care Act (Public Law 111–148) emphasizes the need for
			 improving care and lowering costs by better coordination of care and
			 integration of services, particularly for consumers with multiple chronic
			 conditions. This will require developing new models of care for those receiving
			 long-term services and supports.
					(8)A November 2010
			 focus group of DCWs examined the concept of an advanced role for this
			 workforce. About half of the participants shared that they care for consumers
			 who do not have any family or other unpaid caregivers present, which often
			 requires them to assume an additional role as an advocate, with those consumers
			 often turning to them as a source of trusted information and emotional support.
			 All participants agreed that consumers and family members frequently ask them
			 to undertake tasks that they would like to provide, but for which they have not
			 received proper training.
					(b)ProgramPart
			 A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.), as
			 amended by section 405, is further amended by adding at the end the
			 following:
					
						424.Demonstration
				program on care coordination and service delivery
							(a)Establishment
				of demonstration program
								(1)In
				generalThe Assistant Secretary shall carry out a demonstration
				program in accordance with this section. Under such program, the Assistant
				Secretary shall award grants to eligible entities to carry out demonstration
				projects that focus on care coordination and service delivery redesign for
				older individuals with chronic illness or at risk of institutional placement
				by—
									(A)designing and
				testing new models of care coordination and service delivery that thoughtfully
				and effectively deploy advanced aides to improve efficiency and quality of care
				for frail older individuals; and
									(B)giving
				direct-care workers opportunities for career advancement through additional
				training, an expanded role, and increased compensation.
									(2)Direct-care
				workerIn this section, the term direct-care worker
				has the meaning given that term in the 2010 Standard Occupational
				Classifications of the Department of Labor for Home Health Aides [31–1011],
				Psychiatric Aides [31–1013], Nursing Assistants [31–1014], and Personal Care
				Aides [39–9021].
								(b)Demonstration
				projectsThe demonstration program shall be composed of 6
				demonstration projects, as follows:
								(1)Two demonstration
				projects shall focus on using the abilities of direct-care workers to promote
				smooth transitions in care and help to prevent unnecessary hospital
				readmissions. Under these projects, direct-care workers shall be incorporated
				as essential members of interdisciplinary care coordination teams.
								(2)Two demonstration
				projects shall focus on maintaining the health and improving the health status
				of those with multiple chronic conditions and long-term care needs. Under these
				projects, direct-care workers shall assist in monitoring health status,
				ensuring compliance with prescribed care, and educating and coaching the older
				individual involved and any family caregivers.
								(3)Two demonstration
				projects shall focus on training direct-care workers to take on deeper clinical
				responsibilities related to specific diseases, including Alzheimer’s and
				dementia, congestive heart failure, and diabetes.
								(c)Eligible
				entityIn this section, the term eligible entity
				means a consortium that consists of—
								(1)not less than
				1—
									(A)home personal
				care service provider; or
									(B)area agency on
				aging; and
									(2)not less than
				1—
									(A)hospital or
				health system;
									(B)long-term care
				and rehabilitation facility;
									(C)labor
				organization or labor-management partnership;
									(D)community-based
				aging service provider;
									(E)patient-centered
				medical home;
									(F)Federally
				qualified health center;
									(G)managed care
				entity, including a managed health and long-term care program;
									(H)entity that
				provides health services training;
									(I)State-based
				public entity engaged in building new roles and related curricula for
				direct-care workers; or
									(J)any other entity
				that the Assistant Secretary deems eligible based on integrated care
				criteria.
									(d)ApplicationTo
				be eligible to receive a grant under this section, an eligible entity shall
				submit to the Assistant Secretary an application at such time, in such manner,
				and containing such information as the Secretary may require, which shall
				include—
								(1)a description of
				the care coordination and service delivery models of the entity, detailed on a
				general, organizational, and staff level;
								(2)a description of
				how the demonstration project carried out by the entity will improve care
				quality, including specific objectives and anticipated outcomes that will be
				used to measure success; and
								(3)a description of
				how the coordinated care team approach with an enhanced role for the
				direct-care worker under the demonstration project will increase efficiency and
				cost effectiveness compared to past practice.
								(e)Planning awards
				under demonstration program
								(1)In
				generalEach eligible entity that receives a grant under this
				section shall receive a grant for planning activities related to the
				demonstration project to be carried out by the entity, including—
									(A)designing the
				implementation of the project;
									(B)identifying
				competencies and developing curricula for the training of participating
				direct-care workers;
									(C)developing
				training materials and processes for other members of the interdisciplinary
				care team;
									(D)articulating a
				plan for identifying and tracking cost savings gained from implementation of
				the project and for achieving long-term financial sustainability; and
									(E)articulating a
				plan for evaluating the project.
									(2)Amount and
				term
									(A)Total
				amountThe amount awarded under paragraph (1) for all grants
				shall not exceed $600,000.
									(B)TermActivities
				carried out under a grant awarded under paragraph (1) shall be completed not
				later than 1 year after the grant is awarded.
									(f)Implementation
				awards under demonstration program
								(1)In
				generalEach eligible entity may receive a grant for
				implementation activities related to the demonstration project to be carried
				out by the entity, if the Assistant Secretary determines the entity—
									(A)has successfully
				carried out the activities under the grant awarded under subsection (e);
									(B)offers a feasible
				plan for long-term financial sustainability;
									(C)has constructed a
				meaningful model of advancement for direct-care workers; and
									(D)aims to provide
				training to a sizeable number of direct-care workers and to serve a sizeable
				number of older individuals.
									(2)Use of
				fundsThe implementation activities described under paragraph (1)
				shall include—
									(A)training of all
				care team members in accordance with the design of the demonstration project;
				and
									(B)evaluating the
				competency of all staff based on project design.
									(3)Evaluation and
				report
									(A)EvaluationEach
				recipient of a grant under paragraph (1), in consultation with an independent
				evaluation contractor, shall—
										(i)evaluate the
				impact of training and deployment of direct-care workers in advanced roles, as
				described in this section, within each participating entity on outcomes, such
				as direct-care worker job satisfaction and turnover, beneficiary and family
				caregiver satisfaction with services, rate of hospitalization of beneficiaries,
				and additional measures determined by the Secretary;
										(ii)evaluate the
				impact of such training and deployment on the long-term services and supports
				delivery system and resources;
										(iii)issue a
				statement of the potential of the use of direct-care workers in advanced roles
				to lower cost and improve quality of care in the Medicaid program; and
										(iv)evaluate the
				long-term financial sustainability of the model used under the grant and the
				impact of such model on quality of care.
										(B)ReportsNot
				later than 180 days after completion of the demonstration program under this
				section, each recipient of a grant under paragraph (1) shall submit to the
				Secretary a report on the implementation of activities conducted under the
				demonstration project, including—
										(i)the outcomes,
				performance benchmarks, and lessons learned from the project;
										(ii)a statement of
				cost savings gained from implementation of the project and how the cost savings
				have been reinvested to improve direct-care job quality and quality of care;
				and
										(iii)results of the
				evaluation conducted under subparagraph (A), and the statement of potential
				issued under subparagraph (A)(iii), with respect to such activities, together
				with such recommendations for legislation or administrative action for
				expansion of the demonstration program on a broader scale as the Secretary
				determines appropriate.
										(4)Amount and
				term
									(A)Total
				amountThe amount awarded under paragraph (1) for all grants
				shall not exceed $2,900,000.
									(B)TermActivities
				carried out under a grant awarded under paragraph (1) shall be completed not
				later than 2 years after the grant is
				awarded.
									.
				407.Livable
			 communities grant programPart
			 A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.), as
			 amended by section 406, is further amended by adding at the end the
			 following:
				
					425.Livable
				communities grant program
						(a)DefinitionsIn
				this section:
							(1)Eligible
				entityThe term eligible entity means—
								(A)a State;
								(B)an area agency on
				aging; or
								(C)a tribal or
				Native Hawaiian organization.
								(2)Livable
				communityThe term livable community means a
				metropolitan, urban, suburban, or rural community in which—
								(A)safe, reliable,
				and accessible transportation choices exist;
								(B)long-term,
				affordable, accessible, energy-efficient, and conveniently located housing
				choices exist for people of all ages, incomes, races, and ethnicities;
								(C)the growth of
				neighborhoods is supported, revitalized, and encouraged, and the
				cost-effectiveness of infrastructure is maximized;
								(D)economic
				development and economic competitiveness are promoted;
								(E)the environment
				and natural resources are preserved;
								(F)agricultural
				land, rural land, and green space are protected; and
								(G)public health is
				supported, improving the quality of life for residents of, and workers in, the
				community.
								(3)Tribal or
				native hawaiian organizationThe term tribal or Native
				Hawaiian organization means an organization that is eligible to receive
				a grant under title VI.
							(b)In
				generalThe Assistant Secretary shall award grants, from
				allotments made under subsection (c)(1) and as described in subsection (c)(2),
				to eligible entities to pay for the Federal share of the cost of assisting
				communities in preparing for the aging of the population, through activities
				described in subsection (e).
						(c)Availability of
				funds
							(1)States and area
				agencies on agingSubject to paragraph (4), from the sums
				appropriated under subsection (h) for each of fiscal years 2013, 2014, 2015,
				2016, and 2017, the Assistant Secretary shall allot funds under this section in
				the amount of—
								(A)$30,000 to each
				State; and
								(B)$30,000 to each
				area agency on aging.
								(2)Tribal or
				native hawaiian organizationsSubject to paragraph (4), from the
				sums appropriated under subsection (h) for each of fiscal years 2013, 2014,
				2015, 2016, and 2017, the Assistant Secretary shall reserve $1,500,000, and use
				the reserved funds for grants to tribal or Native Hawaiian
				organizations.
							(3)National
				Resource CenterSubject to paragraph (4), from the sums
				appropriated under subsection (h) for each of fiscal years 2013, 2014, 2015,
				2016, and 2017, the Assistant Secretary shall reserve $3,000,000, and use the
				reserved funds for a grant to the national organization selected under
				subsection (f)(1).
							(4)Insufficient
				appropriationsNotwithstanding paragraphs (1), (2), and (3), if
				the amount appropriated under subsection (h) for a fiscal year is insufficient
				for the Assistant Secretary to provide all the allotments described in
				paragraph (1), and to reserve the amounts described in paragraphs (2) and (3),
				for that fiscal year, the Secretary shall proportionately reduce the number of
				allotments made under paragraph (1), and the amount of each reservation
				described in paragraph (2) or (3) for that fiscal year.
							(d)ApplicationAn
				eligible entity desiring a grant under this section shall submit an application
				to the Assistant Secretary at such time, in such manner, and accompanied by
				such information as the Assistant Secretary may require.
						(e)Use of grant
				fundsAn eligible entity may use the funds made available through
				a grant—
							(1)to hire a
				professional planner to help State agencies, local elected officials, local
				government agencies, tribal or Native Hawaiian organizations, and private and
				nonprofit organizations to develop policies, programs, and services to foster
				livable communities for people of all ages;
							(2)to assess the
				aging population; and
							(3)to coordinate the
				activities of State and local agencies in order to meet the needs of older
				individuals.
							(f)National
				Resource Center
							(1)In
				generalThe Assistant Secretary shall make a grant to a national
				organization, as described in subsection (c)(3), to establish a National
				Resource Center on Livable Communities for All Ages to provide technical
				assistance to eligible entities awarded grants under subsection (b).
							(2)Criteria for
				selectionThe national organization selected under paragraph (1)
				shall have a proven capacity to provide training and technical assistance to
				support States, area agencies on aging, and tribal or Native Hawaiian
				organizations, in engaging in community planning activities.
							(3)ApplicationA
				national organization desiring the grant under this subsection shall submit an
				application to the Assistant Secretary at such time, in such manner, and
				accompanied by such information as the Assistant Secretary may require.
							(g)Federal
				share
							(1)In
				generalExcept as provided in paragraph (2), the Federal share of
				the cost described in subsection (b) shall be 75 percent.
							(2)Exceptions
								(A)Small and rural
				communitiesIn the case of an eligible entity that is an area
				agency on aging that serves an area with less than 200,000 in population, the
				Federal share of the cost described in subsection (b) may be 80 percent.
								(B)Tribal or
				native hawaiian organizationsIn the case of an eligible entity
				that is a tribal or Native Hawaiian organization, the Federal share of the cost
				described in subsection (b) shall be 100 percent.
								(3)Non-Federal
				share
								(A)In-kind
				contributionsFor the purpose of this section, the non-Federal
				share of the cost may be provided in cash or in-kind, fairly evaluated.
								(B)Other Federal
				fundingAn eligible entity may use Federal funds appropriated
				under this Act and available to carry out section 306, 307, 614, or 624, as the
				case may be, towards providing the non-Federal share of the cost.
								(h)Authorization
				of appropriations
							(1)In
				generalThere are authorized to be appropriated to carry out this
				section such sums as may be necessary for fiscal years 2013, 2014, 2015, 2016,
				and 2017.
							(2)Sense of the
				SenateIt is the sense of the Senate that the amount appropriated
				under paragraph (1) should be not less than $25,000,000 for fiscal year
				2013.
							.
			408.Innovation to
			 improve transportation for older individuals who are Holocaust
			 survivorsPart A of title IV
			 of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.), as amended by
			 section 407, is further amended by adding at the end the following:
				
					426.Innovation to
				improve transportation for older individuals who are Holocaust
				survivors
						(a)In
				generalThe Assistant Secretary shall award grants or contracts
				to eligible entities to increase and improve transportation services, including
				affordable non-emergency transportation to medical appointments and shopping
				for food and other essential items, to enable older individuals to remain in
				the community, with a preference for those older individuals who are Holocaust
				survivors. The Assistant Secretary shall make grants or enter into such
				contracts for a period of not less than 5 years.
						(b)Use of
				funds
							(1)In
				generalAn eligible entity receiving a grant or contract under
				subsection (a)—
								(A)shall use funds
				received through such grant or contract to carry out a demonstration project,
				or to provide technical assistance to assist local transit providers, area
				agencies on aging, senior centers, and local senior support groups, to
				encourage and facilitate coordination of Federal, State, and local
				transportation services and resources for older individuals who are Holocaust
				survivors; and
								(B)may use funds
				received through such grant or contract to provide such technical assistance on
				behalf of, or carry out such a demonstration project for, older
				individuals.
								(2)Specific
				activitiesIn carrying out a demonstration project or providing
				technical assistance under paragraph (1) the eligible entity may carry out
				activities that include—
								(A)developing
				innovative approaches for improving access by older individuals to
				transportation services, including volunteer driver programs, economically
				sustainable transportation programs, and programs that allow older individuals
				to transfer their automobiles to a provider of transportation services in
				exchange for the services;
								(B)preparing
				information on transportation options and resources for older individuals and
				organizations serving such individuals, and disseminating the information by
				establishing and operating a toll-free telephone number;
								(C)developing models
				and best practices for providing comprehensive integrated transportation
				services for older individuals, including services administered by the
				Secretary of Transportation, by providing ongoing technical assistance to
				agencies providing services under title III and by assisting in coordination of
				public and community transportation services; and
								(D)providing special
				services to link older individuals to transportation services not provided
				under title III.
								(c)PreferenceIn
				awarding grants and entering into contracts under subsection (a), the Assistant
				Secretary shall give preference to eligible entities that have previous
				extensive experience working with and conducting assessments of the needs of
				Holocaust survivors who are older individuals.
						(d)ConsultationIn
				selecting grantees under this section, the Assistant Secretary shall consult
				with the individual designated under section 210(a) of the
				Older Americans Act Amendments of
				2012 and with national organizations with special expertise in
				serving Holocaust survivors who are older individuals.
						(e)Eligible
				entityIn this section, the term eligible entity
				means an entity that has previous extensive experience working with and
				conducting assessments of the needs of older
				individuals.
						.
			409.Grants or
			 contracts to facilitate low-income access to dental carePart A of title IV of the Older Americans
			 Act of 1965, as amended by section 408, is further amended by adding at the end
			 the following:
				
					427.Grants or
				contracts to facilitate low-income access to dental care
						(a)DefinitionIn
				this section, the term medically recommended dental care means
				treatment of an oral disease or other oral condition, on the referral of a
				physician or other health care professional, to sustain or improve overall
				health, prevent exacerbation of a co-morbid condition, or as a prerequisite to
				a required medical therapy.
						(b)GrantsThe
				Secretary shall award competitive grants to, or enter into contracts with,
				eligible entities to fund the employment costs of professionals who will use
				grant or contract funds to—
							(1)coordinate the
				provision of medically recommended dental care to eligible individuals by
				volunteer dentists in a manner consistent with State licensing laws; and
							(2)verify the
				medical, dental, and financial needs of eligible individuals who may be
				eligible for free medically recommended dental care.
							(c)Eligibility
							(1)Eligible
				entityTo be eligible to receive a grant or contract under
				subsection (b), an entity shall—
								(A)be an entity that
				is exempt from tax under section 501(c) of the Internal Revenue Code of
				1986;
								(B)provide for the
				participation of eligible individuals in a free dental services program on a
				national basis; and
								(C)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(2)Eligible
				individualTo be eligible to participate in a program described
				in paragraph (1)(B), an individual shall be—
								(A)an older
				individual with greatest economic need;
								(B)an older
				individual or adult individual entitled to benefits under part A, or an
				individual enrolled in part B, of title XVIII of the Social Security Act (42
				U.S.C. 1395 et seq.); or
								(C)an individual
				enrolled in a State plan under title XIX, or a health plan under title XXI, of
				such Act (42 U.S.C. 1396 et seq., 1397aa et seq.), or under an approved waiver
				of either such plan.
								(d)Use of
				fundsAn entity shall use amounts received under a grant or
				contract under this section to establish, expand, or operate a program to
				coordinate the provision of free medically recommended dental care through
				volunteer dentists to eligible individuals.
						(e)Evaluation and
				report
							(1)EvaluationEach
				entity that receives a grant or contract under this section shall evaluate the
				number of patients served under the grant or contract, and the effectiveness of
				the program described in subsection (d) in reducing medical expenses associated
				with the disease or condition for which care described in subsection (d) was
				provided.
							(2)ReportThe
				entity shall submit a report containing the results of the evaluation to the
				Assistant Secretary, not later than 6 months after the end of the period of the
				grant or contract.
							(f)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $2,000,000 for each of fiscal years 2013 through
				2017.
						.
			410.National Resource Center on Family
			 Caregiving
				(a)In generalPart A of title IV of the Older Americans
			 Act of 1965 (42 U.S.C. 3032 et seq.), as amended by section 409, is further
			 amended by adding at the end the following:
					
						428.National resource center on family
				caregiving
							(a)DefinitionsIn this section:
								(1)Public or private nonprofit
				entityThe term public
				or private nonprofit entity means—
									(A)a State, a political subdivision of a
				State, or an agency or instrumentality of such a State or political
				subdivision; or
									(B)a nonprofit entity that is described in
				section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation
				under section 501(a) of such Code.
									(2)StateThe term State means 1 of the
				50 States.
								(b)EstablishmentThe Secretary of Health and Human Services
				shall award a grant to or enter into a cooperative agreement with a public or
				private nonprofit entity to establish a National Resource Center on Family
				Caregiving (referred to in this section as the Center).
							(c)Purposes of National Resource
				CenterThe Center
				shall—
								(1)identify, develop, and disseminate
				information on best practices for and evidence-based models of family caregiver
				support programs;
								(2)provide timely information on policy and
				program updates relating to family caregivers;
								(3)partner with related organizations to
				disseminate practical strategies and tools to support families in their
				caregiving roles;
								(4)convene educational programs and web-based
				seminars on family caregiver issues and program development; and
								(5)provide a comprehensive Internet website
				with a national searchable database on family caregiver programs and resources
				in the States.
								(d)AuthorizationThere is authorized to be appropriated to
				carry out this section $12,000,000 for the period of fiscal years 2013 through
				2017.
							. 
				(b)Technical amendments
					(1)Section 431(a) of such Act (42 U.S.C.
			 3033(a)) is amended by striking or contract the first place it
			 appears and inserting or contract (including a cooperative
			 agreement).
					(2)Section 432(a) of such Act (42 U.S.C.
			 3033a(a)) is amended by striking and contracts and inserting
			 and contracts (including cooperative agreements).
					VCommunity service
			 senior opportunities
			501.Older american
			 community service employment programSection 502 of the Older Americans Act of
			 1965 (42 U.S.C. 3056) is amended—
				(1)in subsection
			 (a)(1)—
					(A)by striking
			 To foster individual economic self-sufficiency and and inserting
			 To further the goal of economic security, foster individual economic
			 self-sufficiency, grow local economies, improve the quality of life in local
			 communities, and; and
					(B)by striking
			 persons who are age 55 and inserting persons who are not
			 economically secure and who are age 55;
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in the matter preceding subparagraph (A),
			 in the first sentence, by inserting after nonprofit private agencies and
			 organizations the following: (which nonprofit organizations may
			 include eligible technology organizations);
						(ii)in subparagraph (E)—
							(I)by striking support for
			 children, and inserting support for adults, children,;
			 and
							(II)by inserting
			 , and which may include support for the health and safety of older
			 adults and the prevention and detection of elder abuse after
			 families;
							(iii)in subparagraph
			 (Q), by striking and at the end;
						(iv)in subparagraph
			 (R), by striking the period and inserting ; and; and
						(v)by adding at the
			 end the following:
							
								(S)will, to the
				maximum extent practicable, achieve the goal described in paragraph
				(4).
								;
				and
						(B)by adding at the
			 end the following:
						
							(4)Placement
				goal
								(A)GoalIn
				order to maximize the number of older individuals being served, each grantee
				under this title shall, to the maximum extent practicable, achieve a goal,
				referred to paragraph (1)(S), of placing not less than 50 percent of the
				participants in the grantee's project in positions with organizations that
				assist older adults or in positions with duties that positively impact the
				lives of older adults.
								(B)Contracts with
				service providersIn order to achieve the goal described in
				subparagraph (A), each such grantee shall enter into a contract or memorandum
				of understanding with—
									(i)entities from 2
				or more categories of entities, which categories shall consist of—
										(I)the State
				Long-Term Care Ombudsman selected in accordance in section 712;
										(II)an area agency
				on aging;
										(III)a multipurpose
				senior center;
										(IV)a contractor
				providing support services under part B, C, D, or E of title III; and
										(V)a transportation
				service provider; or
										(ii)an entity
				approved by the Assistant Secretary, and the Secretary of
				Labor.
									;
				and
					(3)in subsection
			 (e)(2)—
					(A)in subparagraph
			 (E), by striking and at the end;
					(B)in subparagraph
			 (F), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(G)a project
				carried, out by an eligible technology organization, that will focus on the
				provision to eligible individuals of—
								(i)basic and
				intermediate computer skills;
								(ii)Internet
				skills;
								(iii)e-mail
				skills;
								(iv)word processing
				and spreadsheet skills;
								(v)presentation
				software skills; and
								(vi)any other key
				skills appropriate for assisting eligible individuals in entering or
				re-entering the
				workforce.
								.
					502.State
			 planSection 503(a)(4)(C) of
			 the Older Americans Act of 1965 (42 U.S.C. 3056a(a)(4)(C)) is amended by
			 striking clauses (i) through (iv) and inserting the following:
				
					(i)minority and
				Indian eligible individuals;
					(ii)eligible
				individuals with limited English proficiency;
					(iii)eligible
				individuals with disabilities;
					(iv)eligible
				individuals with greatest economic need; and
					(v)eligible
				individuals with greatest social need;
					.
				
			503.Authorization
			 of appropriationsSection
			 517(a) of the Older Americans Act of 1965 (42 U.S.C. 3056o(a)) is amended to
			 read as follows:
				
					(a)Authorization
						(1)In
				generalThere are authorized
				to be appropriated to carry out this title such sums as may be necessary for
				fiscal years 2013, 2014, 2015, 2016, and 2017.
						(2)Sense of
				CongressIt is the sense of
				Congress that the amount appropriated under paragraph (1) should not be less
				than $660,000,000 for fiscal year
				2013.
						.
			504.DefinitionsSection 518(a) of the Older Americans Act of
			 1965 (42 U.S.C. 3056p(a)) is amended—
				(1)by redesignating paragraphs (4) through (8)
			 as paragraphs (5) through (9), respectively; and
				(2)by inserting after paragraph (3) the
			 following:
					
						(4)Eligible
				technology organizationThe term eligible technology
				organization includes a nonprofit organization that—
							(A)has developed a
				research-based curriculum specifically designated to help older adults improve
				their technology skills, such as a curriculum developed through a Broadband
				Technology Opportunities Program or a Technology Opportunities Program of the
				Department of Commerce; or
							(B)is an eligible
				provider of training services identified under section 122 of the Workforce
				Investment Act of 1998 (29 U.S.C.
				2842).
							.
				505.Study on
			 feasibility of transfer of program
				(a)StudyThe
			 Assistant Secretary for Aging of the Department of Health and Human Services,
			 and the Secretary of Labor, shall study the feasibility of transferring the
			 program carried out under title V of the Older Americans Act of 1965 (42 U.S.C.
			 3056 et seq.) to the Administration on Aging.
				(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Assistant
			 Secretary and the Secretary shall submit a report containing the results of the
			 study to the appropriate committees of Congress.
				VIGrants for
			 native americans
			601.Technical
			 amendmentSection 611 of such
			 Act (42 U.S.C. 3057b) is amended by striking (a) in the matter
			 preceding paragraph (1).
			602.Conforming
			 amendmentSection 631(b) of
			 the Older Americans Act of 1965 (42 U.S.C. 3057k–11(b)) is amended by striking
			 subsections (c), (d), and (e) and inserting subsections
			 (d), (e), and (f).
			603.Reauthorization
			 of funding for grants for Native AmericansSection 643(2) of the Older Americans Act of
			 1965 (42 U.S.C. 3057n(2)) is amended by striking part C, and all
			 that follows and inserting part C, $11,000,000 for each of fiscal years
			 2013 through 2017..
			VIIVulnerable
			 elder rights protection activities
			701.EstablishmentSection 701 of the Older Americans Act of
			 1965 (42 U.S.C. 3058) is amended—
				(1)by inserting
			 and grants after allotments; and
				(2)by adding at the end the following:
			 The Assistant Secretary, to the maximum extent practicable, shall ensure
			 that education and public awareness activities under this title are fully
			 integrated with all service programs under title III (with special emphasis on
			 the nutrition programs, legal services, and information and referral assistance
			 activities), the work of Aging and Disability Resource Centers, and the
			 long-term care ombudsman programs, including programs carried out under title
			 VI..
				702.Authorization
			 of Appropriations for Ombudsman Program
				(a)State long-Term
			 care ombudsman programSection 702 of the Older Americans Act of
			 1965 (42 U.S.C. 3058a) is amended—
					(1)in subsection (a), by striking ,
			 such sums and all that follows and inserting , such sums as may
			 be necessary for fiscal years 2013, 2014, 2015, 2016, and 2017.;
			 and
					(2)by adding at the
			 end the following:
						
							(d)Sense of
				CongressIt is the sense of Congress that, in order to carry out
				chapter 2 (relating to State Long-Term Care Ombudsman programs), the amount
				appropriated under subsection (a) should be not less than $25,500,000 for
				fiscal year
				2013.
							.
					(b)State home care
			 ombudsman programsChapter 1 of subtitle A of title VII of the
			 Older Americans Act of 1965 is amended by inserting after section 702 (42
			 U.S.C. 3058a) the following:
					
						702A.Authorization
				of appropriations for State home care ombudsman programThere are authorized to be appropriated to
				carry out chapter 5 such sums as may be necessary for fiscal year 2013 and each
				subsequent fiscal
				year.
						.
				703.GrantsSection 703 of the Older Americans Act of
			 1965 (42 U.S.C. 3058b) is amended by adding at the end the following:
				
					(d)Grants for
				State home care ombudsman programs
						(1)In
				generalThe Assistant Secretary shall use funds made available
				under section 702A to award grants, on a competitive basis, to States for State
				Home Care Ombudsman Programs.
						(2)ConsiderationsIn
				selecting States to receive the grants, the Assistant Secretary shall
				consider—
							(A)a State’s current
				financial support (as of the date of consideration) for home care ombudsman
				services;
							(B)a State’s
				commitment to preventing conflict of interest between providers of home care
				services and providers of home care ombudsman services; and
							(C)other criteria
				determined by the Assistant Secretary.
							(3)PrioritiesIn
				selecting States to receive the grants, the Assistant Secretary may give first
				priority to States that are providing home care ombudsman services to home care
				consumers on the date of enactment of section 737, and seek to enhance the home
				care ombudsman programs through which the States provide those
				services.
						.
			704.EligibilitySection 704 of the Older Americans Act of
			 1965 (42 U.S.C. 3058c) is amended, in the matter preceding paragraph (1), by
			 inserting or grants after allotments.
			705.Additional
			 State plan requirements
				(a)In
			 generalSection 705 of the
			 Older Americans Act of 1965 (42 U.S.C. 3058d) is amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1), by inserting or grant after
			 allotment;
						(B)in paragraph (1),
			 by striking requirements of the chapter and this chapter and
			 inserting requirements of this chapter and this subtitle;
						(C)in paragraph (2),
			 by inserting family caregivers, after title
			 VI,;
						(D)in paragraph (4),
			 by striking enactment of this subtitle and inserting
			 enactment of the chapter;
						(E)in paragraph (6),
			 by striking and at the end;
						(F)in paragraph (7),
			 by striking the period and inserting ; and; and
						(G)by adding at the
			 end the following:
							
								(8)subject to
				section 705(b) of the Older Americans Act Amendments of 2012, an
				assurance—
									(A)that the State
				has a Home Care Consumer Bill of Rights and a Plan for Enforcement of such a
				Bill, developed in accordance with the procedures described under paragraph (2)
				and as approved by the Assistant Secretary, and the State shall include a copy
				of the Bill and Plan; or
									(B)at the discretion
				of the Assistant Secretary, in the event the State does not have an approved
				Home Care Consumer Bill of Rights and Plan for Enforcement, that the State has
				an alternative such as a proposal for developing and submitting for approval a
				Home Care Consumer Bill of Rights and Plan for
				Enforcement.
									;
						(2)by redesignating
			 subsection (b) as subsection (d);
					(3)by inserting
			 after subsection (a) the following:
						
							(b)Home Care
				Consumer Bill of RightsThe Home Care Consumer Bill of Rights
				referred to in subsection (a)(8) shall, at a minimum—
								(1)address a home
				care consumer’s right to basic safety by—
									(A)affirming that
				home care consumers are protected from physical, sexual, mental, and verbal
				abuse, neglect, and exploitation;
									(B)affirming that
				home care consumers are served by providers who are properly trained and are
				providing home care services within their scope of practice and the scope of
				their certification or licensure (if such a certification or licensure is
				required by the applicable State);
									(C)affirming that
				such providers maintain the confidentiality of all personal, financial, and
				medical information of home care consumers; and
									(D)affirming that
				providers respect the personal property of home care consumers, and in the
				event of consumer reports of theft or loss, that providers will investigate and
				report back to the consumer the results of the investigation;
									(2)address a home
				care consumer’s right to access information by—
									(A)affirming that
				home care consumers are informed of their rights under this subsection and
				subsection (c) within 2 weeks after the start of home care services, and about
				the entities the consumers may contact if their rights are violated, including
				the name and contact information for State and local agencies responsible for
				enforcing the Home Care Consumer Bill of Rights;
									(B)affirming that
				home care consumers—
										(i)are informed of
				the cost of home care services prior to receiving those services, whether the
				cost of those services are covered under health insurance, long-term care
				insurance, or other private and public programs, and any charges the consumer
				will be expected to pay; and
										(ii)are given
				advance notice of any changes to those costs or services; and
										(C)affirming that
				home care consumers have access to information about the availability of the
				home care services provided in the community involved and have the ability to
				choose among home care services and providers of home care services available
				in the community;
									(3)address a home
				care consumer’s right to choice, participation, and self-determination
				by—
									(A)affirming that
				home care consumers can participate in the planning of their home care
				services, including making choices about aspects of their care and services
				that are important to them, choosing providers and schedules to the extent
				practicable, receiving reasonable accommodation of their needs and preferences,
				and involving anyone they chose to participate with them in that
				planning;
									(B)affirming that
				home care consumers are provided with sufficient information to make informed
				decisions, are fully informed in advance about any proposed changes in care and
				services, and are involved in the decisionmaking process regarding those
				changes; and
									(C)affirming that
				home care consumers can refuse services and receive an explanation of the
				consequences of doing so;
									(4)address a home
				care consumer’s right to receive care and services provided in a way that
				promotes each consumer’s dignity and individuality;
								(5)address a home
				care consumer’s right to redress grievances by—
									(A)affirming that
				home care consumers are able to voice grievances about the quality of their
				home care services, the number of hours of service, and violations of their
				rights, receive prompt responses to those concerns, and are informed about the
				entities the consumers may contact to state those grievances in order to have
				the grievances addressed in an appropriate and timely manner, and without
				retaliation; and
									(B)affirming that
				home care consumers are able to assert their rights under this subsection and
				subsection (c) without retaliation;
									(6)address the role
				and responsibilities that fiduciaries may have in securing the rights of home
				care consumers affirmed under the Home Care Consumer Bill of Rights; and
								(7)meet any other
				guidelines determined to be appropriate by the Assistant Secretary.
								(c)Plan for enforcementIn developing the Plan for Enforcement
				referred to in subsection (a)(8), the State shall take into account the best
				practices established under section 201(e)(2)(C). The Plan shall include a
				description of how State entities with a role in protecting older individuals,
				such as home care services licensing agencies, adult protective services
				agencies, the Office of the State Long-Term Care Ombudsman (if the office has
				jurisdiction over home and community-based long-term care), local law
				enforcement agencies, and other entities determined to be appropriate by the
				Assistant Secretary, will coordinate activities to enforce the Home Care
				Consumer Bill of Rights.
							;
				and
					(4)by adding at the
			 end the following:
						
							(e)DefinitionIn
				this section, the term home care consumer and home care
				services have the meanings given the terms in section
				736.
							.
					(b)Application of
			 requirement To submit State home care consumer bill of rights and plan for
			 enforcement
					(1)In
			 generalThe requirement for a State to provide an assurance, and
			 either a Home Care Consumer Bill of Rights and a Plan for Enforcement of such
			 Bill or an alternative, under paragraph (8) of section 705(a) of the Older
			 Americans Act of 1965 (as added by subsection (a)) shall apply to States
			 beginning on the date (referred to in this subsection as the application
			 date) that is 1 year after the date of the establishment of best
			 practices under section 201(e)(2)(C) of such Act (as added by section
			 201).
					(2)First
			 submission after application dateA State shall comply with
			 paragraph (8) of section 705(a) of the Older Americans Act of 1965 (as added by
			 subsection (a)) in whichever of the following 2 submissions occurs first with
			 respect to such State after the application date described under paragraph
			 (1):
						(A)The submission of
			 a new State plan under section 307 of the Older Americans Act of 1965 (42
			 U.S.C. 3027).
						(B)The submission of
			 an annual revision to a State plan submitted under such section 307.
						(3)Ongoing
			 submissionsAfter complying with paragraph (8) of section 705(a)
			 of the Older Americans Act of 1965 (as added by subsection (a)) in a submission
			 in accordance with paragraph (2) of this subsection, a State shall comply with
			 such paragraph (8) in each new State plan submitted under section 307 of the
			 Older Americans Act of 1965 (42 U.S.C. 3027).
					706.DefinitionsSection 711(6) of the Older Americans Act of
			 1965 (42 U.S.C. 3058f(6)) is amended by striking older
			 individual and inserting individual.
			707.State
			 Long-Term Care Ombudsman programSection 712 of the Older Americans Act of
			 1965 (42 U.S.C. 3058g) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2),
			 by adding at the end the following: The Ombudsman shall be responsible
			 for the management, including the fiscal management, of the
			 Office.;
					(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (A), by striking clause (i) and inserting the following:
							
								(i)are made by or on
				behalf of residents, including residents with limited or no decisionmaking
				capacity and who have no known legal representative, and if such a resident is
				unable to provide or refuses consent for an Ombudsman to work on a complaint
				directly involving the resident, the Ombudsman shall seek evidence to indicate
				what outcome the resident would have desired and, in a case in which such
				evidence is reliable, shall assume that the resident wishes to have the
				resident's health, safety, welfare, and rights protected and shall work to
				accomplish the desired
				outcome;
								;
						(ii)in
			 subparagraph (D), by striking regular and timely and inserting
			 regular, timely, private, and unimpeded;
						(iii)by
			 redesignating subparagraphs (F) through (I) as subparagraphs (G) through
			 (J);
						(iv)by
			 inserting after subparagraph (E) the following:
							
								(F)collect and
				analyze data, relating to discrimination against LGBT older individuals on the
				basis of actual or perceived sexual orientation or gender identity in the
				admission to, transfer or discharge from, or lack of adequate care provided in
				long term care settings, and shall include the analyses in the
				reports;
								;
				and
						(v)in
			 subparagraph (I), as redesignated by clause (iii) of this subparagraph—
							(I)in clauses (ii)
			 and (iii), by striking and at the end;
							(II)in clause (iii),
			 by striking provide technical support for and inserting
			 actively encourage and assist in; and
							(III)by adding at
			 the end the following:
								
									(iv)identify
				interventions or devices that affect the rights and safety of residents,
				including the use of chemical and physical restraints; and
									(v)educate
				providers, residents, and families about the danger of those interventions and
				devices;
				and
									;
							(C)in paragraph
			 (4)—
						(i)in
			 the paragraph header, by striking Contracts and arrangements and inserting
			 Organizational
			 placement; and
						(ii)by
			 striking subparagraph (B) and inserting the following:
							
								(B)Identifying,
				removing, and remedying organizational conflict
									(i)In
				generalThe State agency may not operate the Office or carry out
				the program, directly, or by contract or other arrangement with any public
				agency or nonprofit private organization, in a case in which there is an
				organizational conflict of interest unless such conflict has been—
										(I)identified by the
				State agency;
										(II)disclosed by the
				State agency to the Assistant Secretary in writing; and
										(III)remedied in
				accordance with this subparagraph.
										(ii)Reporting by
				any person or entityAny person or entity may identify any
				potential or actual organizational conflict of interest involving the Office
				and report the conflict to the Assistant Secretary for review and action under
				clause (iii).
									(iii)Action by
				administrationIn a case in which a potential or actual
				organizational conflict of interest involving the Office is disclosed or
				reported to the Assistant Secretary, the Assistant Secretary shall require that
				the State agency—
										(I)remove the
				conflict; or
										(II)submit, and
				obtain the approval of the Assistant Secretary for, an adequate remedial plan
				that indicates how the Ombudsman will be unencumbered in fulfilling all of the
				functions specified in paragraph (3).
										(C)Organizational
				conflict of interestIn this paragraph, the term
				organizational conflict of interest includes a situation in which
				the Office is placed in an organization that—
									(i)is responsible
				for licensing or certifying long-term care services in the State;
									(ii)is an
				association (or an affiliate of such an association) of long-term care
				facilities, or of any other residential facilities for older
				individuals;
									(iii)provides
				long-term care services, including programs carried out under a Medicaid waiver
				approved under section 1115 of the Social Security Act (42 U.S.C. 1315) or
				under subsection (c) or (b) of 1915 of the Social Security Act (42 U.S.C.
				1396n), or under a Medicaid State plan amendment under subsection (i) of
				section 1915 of the Social Security Act (42 U.S.C. 1396n(i));
									(iv)provides
				long-term care case management;
									(v)sets rates for
				long-term care services;
									(vi)provides adult
				protective services;
									(vii)is responsible
				for eligibility determinations for the Medicare program carried out under title
				XVIII, or the Medicaid program carried out under title XIX, of the Social
				Security Act (42 U.S.C. 1395 et seq., 1396 et seq.);
									(viii)conducts
				preadmission screening for placements in facilities described in clause (ii);
				or
									(ix)makes decisions
				regarding admission of individuals to such
				facilities.
									;
				and
						(D)in paragraph
			 (5)—
						(i)in
			 subparagraph (A)—
							(I)by striking
			 In carrying and inserting the following:
								
									(i)In
				generalIn carrying
									;
				and
							(II)by adding at the
			 end the following:
								
									(ii)Relationship
				with the officeThe program shall be a unified program under the
				Office. Local Ombudsman entities and representatives shall report to the
				Ombudsman on all functions, duties, and programmatic issues related to the
				program that are carried out or addressed by the entities or representatives.
				Case and other programmatic records maintained by representatives, employees,
				or volunteers of the local Ombudsman entity shall be considered to be the
				property of the Ombudsman.
									;
				and
							(ii)in
			 subparagraph (B)(vi), by striking support and inserting
			 actively encourage and assist in;
						(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking access and inserting
			 private and unimpeded access;
						(ii)in
			 subparagraph (B)(i), by striking the medical and social records of
			 a and inserting all records concerning a;
						(iii)by
			 redesignating subparagraphs (C) and (D) as subparagraphs (E) and (F),
			 respectively; and
						(iv)by
			 inserting after subparagraph (B) the following:
							
								(C)such access as is
				necessary to advocate for a resident’s desired outcome to the extent that the
				resident can express the outcome desired, even if the resident has limited
				decisionmaking capacity;
								(D)access to the
				records of a resident with limited decisionmaking capacity in a case in
				which—
									(i)the access is
				necessary to investigate and resolve a complaint described in subsection
				(a)(3);
									(ii)a legal guardian
				of the resident refuses to give permission for the access;
									(iii)such a
				representative of the Office has reasonable cause to believe that the guardian
				is not acting in the best interests of the resident by refusing;
									(iv)the resident has
				no other known legal representative; and
									(v)the
				representative of the Office obtains the approval of the
				Ombudsman;
									;
				and
						(B)by adding at the
			 end the following:
						
							(3)Health
				oversight agencyFor purposes
				of section 264(c) of the Health Insurance Portability and Accountability Act of
				1996 (including regulations issued under that section) (42 U.S.C. 1320d–2
				note), the Ombudsman and a representative of the Office shall be considered a
				health oversight agency, so that release of residents'
				individually identifiable health information to the Ombudsman or representative
				is not precluded in cases in which the requirements of clause (i) or (ii) of
				paragraph (1)(B) are otherwise
				met.
							;
					(3)in subsection
			 (c)(2)(D), by striking section 202(a)(21) and inserting
			 section 202(a)(18);
				(4)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking files and inserting information;
			 and
					(B)in paragraph
			 (2)—
						(i)in
			 the paragraph heading, by striking Identity of complainant or resident and
			 inserting Procedures;
						(ii)in
			 subparagraph (A)—
							(I)by striking
			 files and records the first place it appears and inserting
			 information (including files or records);
							(II)by striking
			 disclose and all that follows and inserting disclose such
			 information);; and
							(III)by striking
			 and at the end;
							(iii)in subparagraph
			 (B)—
							(I)in the matter
			 preceding clause (i), by striking files or records and inserting
			 information;
							(II)in clause (ii),
			 by striking or at the end;
							(III)by
			 redesignating clause (iii) as clause (iv);
							(IV)by inserting
			 after clause (ii) the following:
								
									(iii)in a case in
				which a resident has limited decisionmaking capacity—
										(I)disclosure of the
				identity of the resident is necessary to investigate and resolve a complaint
				described in subsection (a)(3);
										(II)a legal guardian
				of the resident refuses to give permission for the disclosure;
										(III)a
				representative of the Office has reasonable cause to believe that the guardian
				is not acting in the best interests of the resident by refusing;
										(IV)the resident has
				no other known legal representative; and
										(V)the
				representative of the Office obtains the approval of the Ombudsman;
				or
										; and
				
							(V)in clause (iv),
			 as redesignated by subclause (III), by striking the period and inserting
			 ; and; and
							(iv)by
			 adding at the end the following:
							
								(C)require that the
				Ombudsman and representatives of the Office hold all communications with a
				complainant or resident who is seeking assistance in strict confidence and take
				all reasonable steps to safeguard the confidentiality of information provided
				by the complainant or resident.
								;
				
						(5)in subsection
			 (f)(3)—
					(A)in subparagraph
			 (C), by striking facility; and and inserting facility or
			 a related organization, and has not been employed by such a facility or
			 organization within 2 years before the date of the determination
			 involved;;
					(B)in subparagraph
			 (D), by striking and at the end; and
					(C)by adding at the
			 end the following:
						
							(E)does not have
				management responsibility for, nor operate under the supervision of, an agency
				with responsibility for adult protective services; and
							(F)does not serve as
				a guardian or in another fiduciary capacity for residents of long-term care
				facilities in an official capacity (as opposed to serving as a guardian or
				fiduciary, for a family member, in a personal capacity);
				and
							;
					(6)in subsection
			 (h)—
					(A)in paragraph (4),
			 by striking all that precedes procedures and inserting the
			 following:
						
							(4)strengthen and
				update
							;
					(B)by redesignating
			 paragraphs (4) through (9) as paragraphs (5) through (10), respectively;
					(C)by inserting
			 after paragraph (3) the following:
						
							(4)ensure that the Ombudsman attends training
				provided by the Administration through the National Ombudsman Resource Center
				established in section
				202(a)(18);
							;
					(D)in paragraph
			 (7)(A), as redesignated by subparagraph (B) of this paragraph, by striking
			 subtitle C of the and inserting subtitle C of title I of
			 the; and
					(E)in paragraph
			 (10), as redesignated by subparagraph (B) of this paragraph, by striking
			 (6), or (7) and inserting (7), or (8); and
					(7)by adding at the
			 end the following:
					
						(k)Ensuring
				effective programs and residents' rightsThe State agency shall
				ensure the Office—
							(1)provides facility
				residents with private and unimpeded access to the Office, including access to
				all records concerning the resident; and
							(2)allows all
				facility residents to receive services from the
				Office.
							.
				708.Prevention of
			 elder abuse, neglect, and exploitationSection 721 of the Older Americans Act of
			 1965 (42 U.S.C. 3058i(b)) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (2),
			 by striking the semicolon and inserting the following: , including
			 education and outreach to professionals including postal carriers, employees of
			 financial institutions, firefighters, meter readers, and other community
			 professionals who are in a position to observe an older individual on a daily
			 or regular basis;;
					(B)in paragraph (4),
			 by inserting before the semicolon the following: and submit data on the
			 prevalence of elder abuse, neglect, and exploitation for the appropriate
			 database of the Administration or another database specified by the Assistant
			 Secretary;
					(C)by redesignating
			 paragraphs (7), (8), (9), (10), (11), and (12), as paragraphs (8), (10), (11),
			 (12), (13), and (14), respectively;
					(D)by striking
			 paragraph (6) and inserting the following:
						
							(6)conducting specialized abuse sensitivity
				training for caregivers described in part E of title III;
							(7)conducting training for professionals and
				paraprofessionals, including trainers, in relevant fields on the
				identification, prevention, and treatment of elder abuse, neglect, and
				exploitation, with particular focus on prevention and enhancement of
				self-determination and autonomy;
							;
				
					(E)in paragraph (8),
			 as redesignated by subparagraph (C) of this paragraph, by inserting before the
			 semicolon the following: , including providing intake workers or
			 hotlines that are able to take information or calls directly from older
			 individuals, their family members, and community professionals in the planning
			 and service areas of the older individuals, about elder abuse, neglect, and
			 exploitation;
					(F)by inserting
			 after paragraph (8), as redesignated by subparagraph (C) of this paragraph, the
			 following:
						
							(9)conducting
				appropriate training to ensure cultural sensitivity in the provision of elder
				rights services, including training in cultural issues associated with
				abuse;
							;
				
					(G)in subparagraph
			 (C) of paragraph (11), as redesignated by subparagraph (C) of this
			 paragraph—
						(i)in clause (ii),
			 by inserting , such as forensic accountants, after such
			 personnel; and
						(ii)in clause (v),
			 by striking the comma at the end and inserting , including programs and
			 arrangements that will safeguard victims' or potential victims' finances, such
			 as daily money management programs and conservatorships,;
						(H)in paragraph (13), as redesignated by
			 subparagraph (C) of this paragraph—
						(i)in subparagraph (D), by striking
			 and at the end; and
						(ii)by adding at the
			 end the following:
							
								(F)supporting and
				studying innovative practices in local communities, to develop partnerships
				across disciplines for the prevention, investigation, and prosecution of
				exploitation;
								;
						(I)in paragraph
			 (14), as redesignated by subparagraph (C) of this paragraph—
						(i)in subparagraph
			 (B), by striking or at the end;
						(ii)in subparagraph
			 (C), by striking the period at the end and inserting ; or;
			 and
						(iii)by adding at the end the following:
							
								(D)older individuals who are Holocaust
				survivors; and
								; and
				
						(J)by adding at the
			 end the following:
						
							(15)developing a
				State Home Care Consumer Bill of Rights and Plan for Enforcement (as described
				in section 705) to protect home care consumers (as defined in section 736) from
				abuse, neglect, and exploitation.
							.
				
					709.State legal
			 assistance developmentSection
			 731 of the Older Americans Act of 1965 (42 U.S.C. 3058j) is amended by striking
			 A State agency and all that follows through to
			 ensure— and inserting the following:
				
					(a)State legal
				services developerA State
				agency shall provide the services of an individual who shall be known as a
				State legal services developer, who shall promote, and may facilitate, the
				development and operation of an integrated legal assistance delivery system for
				the State. To the maximum extent practicable, the individual selected to serve
				as the developer shall—
						(1)agree to serve as
				the developer on a full-time basis;
						(2)have a law degree
				from an accredited law school or have been admitted to practice law in any
				jurisdiction in the United States; and
						(3)possess other
				knowledge, skills, training, and education that reflect a comprehensive
				understanding of legal services for older individuals.
						(b)Other
				personnelIn addition to the State legal services developer, the
				State agency shall provide the services of other personnel, sufficient to
				ensure—
					.
			710.State Home
			 Care Ombudsman ProgramsSubtitle A of title VII of the Older
			 Americans Act of 1965 (42 U.S.C. 3058 et seq.) is amended by adding at the end
			 the following:
				
					5State Home Care
				Ombudsman Programs
						736.DefinitionsIn this chapter:
							(1)Home care
				consumerThe term home care consumer means a person
				who receives services in the person’s home or community to promote independence
				and reduce the necessity for residence in a long-term care facility, which may
				include—
								(A)home care
				services provided through this Act, the Medicare program under title XVIII of
				the Social Security Act (42 U.S.C. 1395 et seq.), the Medicaid program under
				title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or another
				public or private funding source; or
								(B)home care
				services determined to be appropriate by a State operating a State Home Care
				Ombudsman Program.
								(2)Home care
				ombudsman programThe term home care ombudsman
				program means a State Home Care Ombudsman Program described in section
				737(a)(1).
							(3)Home care
				ombudsman representativeThe term home care ombudsman
				representative includes an employee or volunteer who represents an
				entity designated under section 737(a)(5)(A) and who is individually designated
				by the Ombudsman.
							(4)Home care
				servicesThe term home care services means home and
				community-based services to promote independence and reduce the necessity for
				residence in a long-term care facility, including personal care services
				designed to assist an individual in the activities of daily living such as
				bathing, exercising, personal grooming, and getting in and out of bed.
							(5)Local home care
				Ombudsman entityThe term local home care Ombudsman
				entity means an entity designated under section 737(a)(5)(A) to carry
				out the duties described in section 737(a)(5)(B) with respect to a planning and
				service area or other substate area.
							(6)Office;
				OmbudsmanThe terms Office and
				Ombudsman, used without further modification, have the meanings
				given the terms in section 711.
							737.Program
							(a)Establishment
								(1)In
				generalIn order to be eligible to receive a grant under section
				703(d) from funds appropriated under section 702A and made available to carry
				out this chapter, a State agency shall, in accordance with this section, agree
				to carry out a State Home Care Ombudsman Program within the Office of the State
				Long-Term Care Ombudsman.
								(2)Home care
				ombudsman programThe home care ombudsman program shall be
				carried out by the Ombudsman.
								(3)FunctionsIn
				carrying out the home care ombudsman program, the Ombudsman, personally or
				through representatives of the home care ombudsman program—
									(A)shall identify,
				investigate, and resolve complaints that—
										(i)are made by, or
				on behalf of, home care consumers;
										(ii)relate to
				action, inaction, or decisions, that may adversely affect the health, safety,
				welfare, or rights of home care consumers (including the welfare and rights of
				home care consumers with respect to the appointment and activities of guardians
				and representative payees), of—
											(I)entities
				responsible for determining eligibility for home care services, such as State
				and local governments; and
											(II)entities
				responsible for determining availability of home care services, such as managed
				care organizations; or
											(iii)relate to
				action, inaction, or decisions, regarding informing home care consumers about
				their eligibility for, or the availability of, home care services, of—
											(I)providers, or
				representatives of providers, of home care services;
											(II)public
				agencies;
											(III)health and
				social service agencies; and
											(IV)entities
				providing consumer-directed services under a consumer-directed program;
											(B)shall provide
				services to protect the health, safety, welfare, and rights of home care
				consumers;
									(C)shall inform home
				care consumers about means of obtaining services provided by providers or
				agencies described in subparagraph (A)(ii) or services described in
				subparagraph (B);
									(D)shall, in
				conjunction with other entities, such as area agencies on aging, conduct public
				education about the home care ombudsman program and its services, including the
				rights of home care workers to report concerns to the Ombudsman in order to
				protect the health, safety, welfare, and rights of home care consumers;
									(E)shall ensure that
				home care consumers and complainants receive timely responses from
				representatives of the home care ombudsman program to complaints;
									(F)shall represent
				the interests of home care consumers before governmental agencies and seek
				administrative, legal, and other remedies to protect the health, safety,
				welfare, and rights of the home care consumers, including issues related to the
				sufficiency of the home care workforce and its availability to meet the needs
				of home care consumers;
									(G)shall provide
				administrative and technical assistance to entities designated under paragraph
				(5) to assist the entities in participating in the home care ombudsman
				program;
									(H)shall provide for
				training representatives of the home care ombudsman program;
									(I)shall—
										(i)promote the
				development of citizen organizations, to participate in the home care ombudsman
				program;
										(ii)analyze, comment
				on, and monitor the development and implementation of Federal, State, and local
				laws, regulations, and other governmental policies and actions, that pertain to
				the health, safety, welfare, and rights of home care consumers, with respect to
				the adequacy of home care services in the State, including issues related to
				the sufficiency of the home care workforce and its availability to meet the
				needs of home care consumers;
										(iii)recommend any
				changes in such laws, regulations, policies, and actions as the Ombudsman
				determines to be appropriate; and
										(iv)facilitate
				public comment on the laws, regulations, policies, and actions; and
										(J)shall carry out
				other activities as the Assistant Secretary determines to be
				appropriate.
									(4)Contracts and
				arrangements
									(A)In
				general
										(i)Agencies and
				organizationsExcept as provided in subparagraph (B), the State
				agency shall carry out the home care ombudsman program, directly, or by
				contract or other arrangement with any public agency or nonprofit private
				organization.
										(ii)Area agencies
				on agingThe State agency shall determine whether to enter into
				contracts or arrangements with area agencies on aging to carry out the home
				care ombudsman program, based on the structure of the State's existing (as of
				the date of the determination) long-term care ombudsman program and the
				potential for conflicts of interest in the home and community-based services
				system in the State. A State agency may carry out a home care ombudsman program
				through area agencies on aging in the State, if the area agencies on
				aging—
											(I)have existing (as
				of the date of the determination) consumer protection systems in place to
				prevent such conflicts of interest; or
											(II)establish
				adequate procedures to prevent conflicts of interest under the program.
											(B)Licensing and
				certification organizations; associationsThe State agency may
				not enter into the contract or other arrangement described in subparagraph (A)
				with—
										(i)an agency or
				organization that is responsible for licensing or certifying home care services
				in the State; or
										(ii)an association
				(or an affiliate of such an association) of providers of home care
				services.
										(5)Designation of
				local home care ombudsman entities and home care ombudsman
				representatives
									(A)DesignationIn
				carrying out the duties of the Office, the Ombudsman may designate an entity as
				a local home care Ombudsman entity (and, in doing so, the Ombudsman shall, if a
				local Ombudsman entity has already been designated, designate such local
				Ombudsman entity as the local home care Ombudsman entity), and may designate an
				employee or volunteer to represent the entity.
									(B)DutiesAn
				individual so designated, in accordance with the policies and procedures
				established by the Ombudsman and the State agency—
										(i)shall provide
				services to protect the health, safety, welfare, and rights of home care
				consumers;
										(ii)shall ensure
				that home care consumers in the service area of the entity have timely
				responses to complaints and requests for assistance;
										(iii)shall identify,
				investigate, and resolve complaints made by or on behalf of home care consumers
				that relate to action, inaction, or decisions, that may adversely affect the
				health, safety, welfare, or rights of home care consumers;
										(iv)shall represent
				the interests of home care consumers before government agencies and seek
				administrative, legal, and other remedies to protect the health, safety,
				welfare, and rights of home care consumers;
										(v)shall—
											(I)review, and if
				necessary, comment on any existing and proposed laws, regulations, and other
				government policies and actions, that pertain to the rights and well-being of
				home care consumers; and
											(II)facilitate the
				ability of the public to comment on the laws, regulations, policies, and
				actions;
											(vi)shall make
				referrals for services to protect and provide for the health, safety,
				educational needs, welfare, and rights of family or household members
				(including children) of home care consumers; and
										(vii)shall carry out
				other activities that the Ombudsman determines to be appropriate.
										(C)Eligibility for
				designationEntities eligible to be designated as local home care
				Ombudsman entities, and individuals eligible to be designated as home care
				ombudsman representatives of such entities, shall—
										(i)have demonstrated
				capability to carry out the duties established in section 712(a)(5)(B);
										(ii)be free of
				conflicts of interest and not stand to gain financially through an action or
				potential action brought on behalf of individuals the Ombudsman serves;
				and
										(iii)meet such
				additional requirements as the Ombudsman may specify.
										(D)Policies and
				procedures
										(i)In
				generalThe State agency shall establish, in accordance with the
				Ombudsman, policies and procedures for monitoring local home care Ombudsman
				entities designated to carry out the duties established in section
				712(a)(5)(B).
										(ii)PoliciesIn
				a case in which the entities are grantees or the home care ombudsman
				representatives are employees, of area agencies on aging, the State agency
				shall develop the policies in consultation with the area agencies on aging. The
				policies shall provide for participation and comment by the agencies and for
				resolution of concerns with respect to case activity.
										(iii)Confidentiality
				and disclosureThe State agency shall develop the policies and
				procedures in accordance with all provisions of this subtitle regarding
				confidentiality and conflict of interest for providers of home care
				services.
										(b)Procedures for
				access
								(1)In
				generalThe State shall ensure that representatives of the home
				care ombudsman program shall have—
									(A)access to home
				care consumers and their homes with permission of the home care consumer
				involved or a legal representative;
									(B)(i)appropriate access to
				review all records of a home care consumer, if—
											(I)the representative of the home care
				ombudsman program has the permission of the home care consumer, or the legal
				representative of the home care consumer; or
											(II)the home care consumer is unable to
				consent to the review and has no legal representative; or
											(ii)such access to the records as is
				necessary to investigate a complaint if—
											(I)a legal guardian of the home care
				consumer refuses to give the permission;
											(II)a representative of the home care
				ombudsman program has reasonable cause to believe that the guardian is not
				acting in the best interests of the home care consumer; and
											(III)the representative obtains the approval
				of the Ombudsman;
											(C)access to the
				administrative records, policies, and documents, to which home care consumers
				have, or the general public has access, of the provider of home care services;
				and
									(D)access to and, on
				request, copies of all licensing and certification records maintained by the
				State with respect to the provider of home care services.
									(2)ProceduresThe
				State agency shall establish procedures to ensure the access described in
				paragraph (1).
								(c)Reporting
				systemThe State agency shall ensure that the reporting system
				established in section 712(c) is equipped to—
								(1)collect and
				analyze data relating to complaints and conditions concerning home care
				services and to home care consumers for the purpose of identifying and
				resolving significant problems, including complaints concerning—
									(A)quality of
				services;
									(B)quantity of
				services;
									(C)availability of
				services; and
									(D)denial,
				reduction, and termination of services; and
									(2)submit the data,
				on a regular basis, to—
									(A)the agency of the
				State responsible for licensing or certifying providers of home care services
				in the State;
									(B)other State and
				Federal entities that the Ombudsman determines to be appropriate;
									(C)the Assistant
				Secretary; and
									(D)the National
				Ombudsman Resource Center established in section 202(a)(18)(A).
									(d)Disclosure
								(1)In
				generalThe State agency shall establish procedures for the
				disclosure by the Ombudsman or local home care Ombudsman entities of
				information maintained by the home care ombudsman program, including records
				described in subsection (b)(1) or (c).
								(2)Identity of
				complainant or home care consumerThe procedures described in
				paragraph (1) shall—
									(A)provide that,
				subject to subparagraph (B), the information (including files or records)
				described in paragraph (1) may be disclosed only at the discretion of the
				Ombudsman (or the person designated by the Ombudsman to disclose such
				information); and
									(B)prohibit the
				disclosure of the identity of any complainant or home care consumer with
				respect to whom the Office maintains such information unless—
										(i)the complainant
				or home care consumer, or the legal representative of the complainant or home
				care consumer, consents to the disclosure and the consent is given in
				writing;
										(ii)(I)the complainant or home
				care consumer gives consent orally; and
											(II)the consent is documented
				contemporaneously in a writing made by a representative of the home care
				ombudsman program in accordance with such requirements as the State agency
				shall establish; or
											(iii)the disclosure
				is required by court order.
										(e)ConsultationIn
				planning and carrying out the home care ombudsman program, the State agency
				shall consider the views of area agencies on aging, older individuals, and
				providers of home care services and demonstrate how the State agency has taken
				their views into consideration.
							(f)Conflict of
				interestThe State agency shall—
								(1)ensure that no
				individual, or member of the immediate family of an individual, involved in the
				designation of the Ombudsman (whether by appointment or otherwise) or the
				designation of an entity designated under subsection (a)(5), is subject to a
				conflict of interest;
								(2)ensure that no
				officer or employee of the Office, home care ombudsman representative of a
				local home care Ombudsman entity, or member of the immediate family of the
				officer, employee, or home care ombudsman representative, is subject to a
				conflict of interest;
								(3)ensure that the
				Ombudsman—
									(A)does not have a
				direct involvement in the licensing or certification of a provider of home care
				services;
									(B)does not have an
				ownership or investment interest (represented by equity, debt, contract, or
				other financial relationship) in a provider of home care services;
									(C)is not employed
				by, or participating in the management of, a provider of home care services;
				and
									(D)does not receive,
				or have the right to receive, directly or indirectly, remuneration (in cash or
				in-kind) under a compensation arrangement with an owner or operator of a
				provider of home care services; and
									(4)establish, and
				specify in writing, mechanisms to identify and remove conflicts of interest
				referred to in paragraphs (1) and (2), and to identify and eliminate the
				relationships described in subparagraphs (A) through (D) of paragraph (3),
				including such mechanisms as—
									(A)the methods by
				which the State agency will examine individuals, and immediate family members,
				to identify the conflicts; and
									(B)the actions that
				the State agency will require the individuals and such family members to take
				to remove such conflicts.
									(g)Legal
				counselThe State agency shall ensure that—
								(1)(A)adequate legal counsel
				is available, and is able, without conflict of interest, to—
										(i)provide advice and consultation
				needed to protect the health, safety, welfare, and rights of home care
				consumers; and
										(ii)assist the Ombudsman and
				representatives of the home care ombudsman program in the performance of the
				official duties of the Ombudsman and representatives; and
										(B)legal representation is provided to
				any representative of the home care ombudsman program against whom suit or
				other legal action is brought or threatened to be brought in connection with
				the performance of the official duties of the Ombudsman or such a
				representative; and
									(2)the Ombudsman
				pursues administrative, legal, and other appropriate remedies on behalf of home
				care consumers.
								(h)Administration
								(1)RequirementsThe
				State agency shall require the Office to—
									(A)include in its
				annual report required in section 712(h)(1)—
										(i)a
				description of the activities carried out by the Office as they related to the
				home care ombudsman program in the year for which the report is
				prepared;
										(ii)the data and an
				analysis of the data collected under subsection (c);
										(iii)an evaluation
				of the problems experienced by, and the complaints made by or on behalf of,
				home care consumers;
										(iv)recommendations
				for—
											(I)improving quality
				of the care and life of the home care consumers; and
											(II)protecting the
				health, safety, welfare, and rights of the home care consumers;
											(v)(I)an analysis of the
				success of the home care ombudsman program including success in providing
				services to home care consumers in communities with high percentages of racial
				or ethnic minorities; and
											(II)identification of barriers that prevent
				the optimal operation of the home care ombudsman program; and
											(vi)policy,
				regulatory, and legislative recommendations to solve identified problems, to
				resolve the complaints, to improve the quality of care and life of home care
				consumers, to protect the health, safety, welfare, and rights of home care
				consumers, and to remove the barriers;
										(B)not later than 2
				years after the date of the enactment of this chapter, establish procedures for
				the training of the representatives of the home care ombudsman program,
				including unpaid volunteers, based on best practices outlined by the Assistant
				Secretary in the most recent report submitted under subsection (m)(1), in
				consultation with representatives of citizen groups, providers of home care
				services, and the home care ombudsman program, that—
										(i)specify a minimum
				number of hours of initial training;
										(ii)specify the
				content of the training, including training relating to—
											(I)Federal, State,
				and local laws, regulations, and policies, with respect to providers of home
				care services in the State;
											(II)investigative
				techniques; and
											(III)such other
				matters as the State determines to be appropriate; and
											(iii)specify an
				annual number of hours of in-service training for all designated
				representatives;
										(C)prohibit any
				representative of the home care ombudsman program (other than the Ombudsman)
				from carrying out any activity described in subparagraphs (A) through (H) of
				subsection (a)(3) unless the representative—
										(i)has received the
				training required under subparagraph (B); and
										(ii)has been
				approved by the Ombudsman as qualified to carry out the activity on behalf of
				the Office;
										(D)coordinate home
				care ombudsman services with the protection and advocacy systems for
				individuals with developmental disabilities and mental illnesses established
				under—
										(i)subtitle C of the
				Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C.
				15041 et seq.); and
										(ii)the Protection
				and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10801 et
				seq.);
										(E)coordinate, to
				the greatest extent possible, home care ombudsman services with legal
				assistance provided under section 306(a)(2)(C), through adoption of memoranda
				of understanding and other means;
									(F)coordinate
				services with State and local law enforcement agencies and courts of competent
				jurisdiction; and
									(G)permit any local
				home care Ombudsman entity to carry out the responsibilities described in
				subparagraph (A), (D), or (E).
									(2)AuthoritiesThe
				State agency shall require the Office to—
									(A)analyze, comment
				on, and monitor the development and implementation of Federal, State, and local
				laws, regulations, and other government policies and actions that pertain to
				providers of home care services and those services, and to the health, safety,
				welfare, and rights of home care consumers, in the State, and recommend any
				changes in such laws, regulations, and policies as the Ombudsman determines to
				be appropriate;
									(B)(i)provide such
				information as the Ombudsman determines to be necessary to public and private
				agencies, legislators, and other persons, regarding—
											(I)the problems and concerns of older
				individuals receiving home care services; and
											(II)recommendations related to the problems
				and concerns; and
											(ii)make available to the public, and
				submit to the Assistant Secretary, the chief executive officer of the State,
				the State legislature, the State agency responsible for licensing or certifying
				providers of home care services, and other appropriate governmental entities,
				each report prepared under paragraph (1)(A); and
										(C)permit any local
				home care Ombudsman entity to carry out the responsibilities described in
				subparagraph (A) or (B).
									(i)LiabilityThe
				State shall ensure that no representative of the home care ombudsman program
				will be liable under State law for the good faith performance of official
				duties.
							(j)NoninterferenceThe
				State shall—
								(1)ensure that
				willful interference with representatives of the home care ombudsman program in
				the performance of the official duties of the representatives (as defined by
				the Assistant Secretary) shall be unlawful;
								(2)prohibit
				retaliation and reprisals by a provider of home care services or other entity
				with respect to any recipient of home and community-based services, employee,
				exclusive representative of an employee, or other person for filing a complaint
				with, providing information to, or otherwise cooperating with any
				representative of, the home care ombudsman program; and
								(3)provide for
				appropriate sanctions with respect to the interference, retaliation, and
				reprisals.
								(k)Coordination
				with Adult Protective Services
								(1)In
				generalThe Ombudsman, in carrying out the State Home Care
				Ombudsman Program, shall coordinate activities with the National Adult
				Protective Services Resource Center and the head of the State’s adult
				protective services program in a manner that is consistent with the State’s
				existing (as of the date of the coordination) protocols for coordination of
				activities between the Ombudsman, in carrying out the State Long-Term Care
				Ombudsman Program.
								(2)Establishment
				of protocolsIf the protocols described in paragraph (1) do not
				exist in the State, the Ombudsman, in conjunction with the head of the State’s
				adult protective services program, shall establish protocols to coordinate
				activities with the intent of better serving vulnerable adults, which protocols
				shall—
									(A)clarify the roles
				of each program;
									(B)establish
				procedures for maintaining a working relationship;
									(C)outline mutual
				expectations; and
									(D)establish
				procedures for coordinating activities with law enforcement.
									(l)Maintenance of
				effortA State, in using the funds made available for a fiscal
				year through a grant received under section 703(d), shall maintain the
				expenditures of the State for home care ombudsman services at a level that is
				not less than the level of such expenditures maintained by the State for the
				preceding fiscal year.
							(m)EvaluationThe
				Assistant Secretary shall—
								(1)in conjunction
				with the Director of the Office of Long-Term Care Ombudsman Programs and the
				heads of other entities determined to be necessary by the Assistant Secretary,
				collect and analyze the data required to be submitted under subsection (c) by
				the States and within 1 year after receipt of the data, submit a report to
				Congress outlining best practices for carrying out a home care ombudsman
				program; and
								(2)make the report
				available to
				States.
								.
			711.Establishment
			 of Senior Medicare Patrol Program as Permanent ProgramTitle VII of the Older Americans Act of 1965
			 is amended—
				(1)by redesignating subtitle C as subtitle
			 D;
				(2)by redesignating
			 sections 761 through 765 as sections 771 through 775, respectively; and
				(3)by adding after
			 subtitle B the following:
					
						CSenior Medicare
				Patrol Program
							761.FindingsCongress finds the following:
								(1)At least 3
				percent of all health care spending is lost to fraud each year.
								(2)The Medicare
				Fraud Strike Forces have charged with fraud over 1,000 individuals, who
				collectively have falsely billed the Centers for Medicare & Medicaid
				Services for over $2,300,000,000 in Medicare benefits.
								(3)Approximately
				$1.55 is saved for every 1 dollar the government spends on fraud prevention in
				the Medicare program and Medicaid program.
								(4)Due to the SMP
				program, between the inception of the SMP program in 1996, and 2010—
									(A)25,300,000
				Medicare and Medicaid beneficiaries have been reached through community
				education programs;
									(B)a total of 72 SMP
				projects have educated Medicare and Medicaid beneficiaries in 82,968 group
				sessions and 1,112,887 individual sessions;
									(C)1,321,222 media
				airings have occurred and 75,062 community outreach education events have been
				conducted;
									(D)savings to and
				costs avoided by Medicare, Medicaid, and other programs, and beneficiaries,
				total over $114,000,000; and
									(E)over 24,000
				volunteers have been active in educating Medicare and Medicaid
				beneficiaries.
									(5)Many Medicare and
				Medicaid beneficiaries who receive help from the SMP program to avoid fraud
				cannot be tracked by the Office of the Inspector General of the Department of
				Health and Human Services, so the figures described in paragraphs (1) through
				(4) are most likely much higher.
								762.DefinitionsIn this subtitle:
								(1)BeneficiaryExcept
				as provided in section 761, the term beneficiary means an
				individual entitled to, or enrolled for, benefits under part A of the Medicare
				program or enrolled for benefits under part B of the Medicare program,
				including such an individual who is also eligible for medical assistance under
				the Medicaid program.
								(2)FraudThe
				term fraud means fraud, waste, and abuse within the meaning of
				section 1128J of the Social Security Act (42 U.S.C. 1320a–7k).
								(3)Medicare
				program; Medicaid programThe
				terms Medicare program and Medicaid program mean the
				programs carried out under titles XVIII and XIX, respectively, of the Social
				Security Act (42 U.S.C. 1395 et seq., 1396 et seq.).
								(4)SMPThe term SMP means Senior
				Medicare Patrol.
								763.Program
				authorized
								(a)In
				generalThe Assistant
				Secretary shall carry out a program for making grants to States with State
				plans approved under section 307. The grants shall enable the States to
				establish and operate State SMP programs, in accordance with this section, to
				assist participants in the SMP programs in empowering and assisting
				beneficiaries, and their families and caregivers, through outreach, counseling,
				and education, to prevent, detect, and report health care fraud, errors, and
				abuse.
								(b)Grant
				amounts
									(1)In
				generalExcept as provided in
				paragraph (2), each grant made under subsection (a) shall be for an amount
				equal to $180,000.
									(2)TerritoriesIn
				the case of the Virgin Islands of the United States, Guam, American Samoa, and
				the Commonwealth of the Northern Mariana Islands, each such grant shall be for
				an amount equal to the amount the State received for fiscal year 2012 under the
				SMP program carried out under titles II and IV.
									(3)StudyThe
				Assistant Secretary shall conduct a study on the benefits and drawbacks of
				allotting funds to States under a formula, for grants made under subsection
				(a). The study shall address a formula under which the Assistant Secretary
				would allot funds to a State based on the number of beneficiaries in the State,
				or based on the percentage of individuals in the State who are beneficiaries.
				The Assistant Secretary shall submit to the appropriate committees of Congress
				a report containing the results of the study.
									(c)Use of
				funds
									(1)In
				generalEach State that receives such a grant shall use the grant
				funds to establish and operate a State SMP program.
									(2)ActivitiesIn
				establishing and operating the program, the State shall—
										(A)provide, directly or by grant or contract,
				for the services of a State SMP Director and staff sufficient to—
											(i)play a leadership
				role in State efforts to prevent, detect, and report fraud under the Medicare
				program and Medicaid program;
											(ii)report to the
				Assistant Secretary on State SMP activities described in clause (i), in such
				manner as the Assistant Secretary determines to be appropriate to facilitate
				evaluation of the effectiveness of such activities in achieving such SMP
				program goals and standards as the Assistant Secretary shall issue; and
											(iii)coordinate with
				the Secretary, the State Attorney General, State Medicaid fraud control unit,
				law enforcement, and consumer protection entities with respect to efforts to
				prevent fraud under the Medicare program and Medicaid program;
											(B)empower older
				individuals, through increased awareness and understanding of health care
				programs, to protect themselves from the economic and health-related
				consequences of fraud under the Medicare program and Medicaid program;
										(C)work to resolve
				complaints by beneficiaries of potential fraud in partnership with national and
				State fraud control or consumer protection entities, including Medicare program
				contractors, State Medicaid fraud control units, State Attorneys General, the
				Inspector General of the Department of Health and Human Services, and the
				Administrator of the Centers for Medicare & Medicaid Services;
										(D)undertake the
				training of older individuals and other volunteers, so that the trainees are
				able to conduct outreach to beneficiaries—
											(i)in their
				communities through conducting group presentations, exhibiting at community
				events, answering calls to SMP help lines, and providing one-on-one counseling;
				and
											(ii)in order to
				teach beneficiaries how to protect their personal identities, identify and
				report errors on their health care bills, and identify deceptive health care
				practices, such as illegal marketing, providing unnecessary or inappropriate
				services, and charging for services that were never provided; and
											(E)provide any
				additional activities the State wishes to provide through the State SMP program
				that will contribute to the overall purpose of empowering and assisting
				beneficiaries and their families and caregivers, to prevent, detect, and report
				health care fraud, errors, and abuse.
										(3)Eligible
				entities; priority in selection
										(A)In
				generalSubject to subparagraph (B), to be eligible to receive a
				grant or contract under paragraph (2)(A), an entity shall be a State or local
				government agency, an area agency on aging, a private nonprofit organization, a
				faith-based organization, or such other entity as the Assistant Secretary
				determines to be appropriate.
										(B)PriorityIn
				selecting eligible entities to receive such grants or contracts, a State shall
				give priority to those entities with demonstrated experience in conducting
				health care fraud prevention programs.
										(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subtitle, such sums as may be necessary for each of fiscal years 2013
				through
				2017.
								.
				VIIIGeriatrics and
			 gerontology
			801.Primary health
			 servicesSection 331(a)(3)(D)
			 of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by
			 inserting geriatrics, gerontology, after
			 pediatrics,.
			IXConforming
			 amendments
			901.Greatest
			 economic need; greatest social need
				(a)DefinitionsSection
			 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended in
			 subparagraph (E)(i) of paragraph (30), as redesignated by section 102(a)(2), by
			 inserting after social need the following: (with particular
			 attention to individuals with factors listed in paragraph
			 (26)(B)).
				(b)Federal agency
			 consultationSection 203(a)(3)(A) of the Older Americans Act of
			 1965 (42 U.S.C. 3013(a)(3)(A)) is amended by striking older individuals
			 (with particular attention to low-income older individuals, including
			 low-income minority older individuals, older individuals with limited English
			 proficiency, and older individuals residing in rural areas) and
			 inserting older individuals, older individuals with greatest economic
			 need, older individuals with greatest social need (with particular attention to
			 individuals with factors listed in section 102(26)(B)),.
				(c)EvaluationSection
			 206(a) of the Older Americans Act of 1965 (42 U.S.C. 3017(a)) is amended by
			 striking greatest economic need and all that follows through
			 areas), and inserting greatest economic need and unserved
			 older individuals with greatest social need (with particular attention to
			 individuals with factors listed in section 102(26)(B)),.
				(d)ReportsSection
			 207(c) of the Older Americans Act of 1965 (42 U.S.C. 3018(c)) is amended in
			 paragraph (6), as redesignated by section 205(3)(B)—
					(1)by striking
			 economic need (including low-income minority individuals and older
			 individuals residing in rural areas) and inserting economic
			 need; and
					(2)by striking
			 social need (including low-income minority individuals and older
			 individuals residing in rural areas) and inserting social need
			 (with particular attention to individuals with factors listed in section
			 102(26)(B)).
					(e)Appropriate use
			 of fundsSection 212(b)(3) of the Older Americans Act of 1965 (42
			 U.S.C. 3020c(b)(3)) is amended—
					(1)by striking
			 social need, and inserting social need (with particular
			 attention to individuals with factors listed in section 102(26)(B)) or;
			 and
					(2)by striking
			 , or an older and all that follows through
			 placement.
					(f)OrganizationSection
			 305 of the Older Americans Act of 1965 (42 U.S.C. 3025) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)(E)—
							(i)by
			 striking greatest economic need and all that follows through
			 rural areas) the first place it appears and inserting
			 greatest economic need; and
							(ii)by
			 striking greatest social need and all that follows through
			 rural areas) and inserting greatest social need (with
			 particular attention to individuals with factors listed in section
			 102(26)(B)); and
							(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (C)(ii), as amended by section 305(1)(A)(i) of this Act, by
			 striking areas and all that follows and inserting areas
			 of older individuals with greatest economic need and older individuals with
			 greatest social need (with particular attention to individuals with factors
			 listed in section 102(26)(B)); and; and
							(ii)in
			 subparagraph (E), by striking services to and all that follows
			 through rural areas) and inserting services to older
			 individuals with greatest economic need and older individuals with greatest
			 social need (with particular attention to individuals with factors listed in
			 section 102(26)(B), including such individuals who are or are alleged victims
			 of elder abuse, neglect, or exploitation); and
							(2)in subsection
			 (d)(1), by striking greatest economic or social need and
			 inserting greatest economic need and greatest social need (with
			 particular attention to individuals with factors listed in section
			 102(26)(B)).
					(g)Area
			 plansSection 306 of the Older Americans Act of 1965 (42 U.S.C.
			 3026) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)by striking
			 greatest economic need and all that follows through rural
			 areas) the first place it appears and inserting greatest
			 economic need; and
							(ii)by striking
			 greatest social need and all that follows through rural
			 areas) residing in such area, and inserting greatest social need
			 (with particular attention to individuals with factors listed in section
			 102(26)(B)) residing in such area,; and
							(B)in paragraph
			 (4)—
							(i)in subparagraph
			 (A)—
								(I)in clause (i)(I),
			 by striking will— and all that follows and inserting will
			 set specific objectives, consistent with State policy, for providing services
			 to older individuals with greatest economic need, older individuals with
			 greatest social need (with particular attention to individuals with factors
			 listed in section 102(26)(B)), and older individuals at risk for institutional
			 placement; and;
								(II)in clause
			 (i)(II), by striking items (aa) and (bb) of; and
								(III)in subclauses
			 (I), (II), and (III) of clause (ii), by striking low-income and
			 all that follows through rural areas and inserting
			 individuals with greatest economic need and individuals with greatest
			 social need (with particular attention to individuals with factors listed in
			 section 102(26)(B)); and
								(ii)in subparagraph
			 (B)(i)—
								(I)in subclause
			 (II), by striking economic need and all that follows through
			 rural areas) and inserting economic need;
			 and
								(II)in subclause
			 (III), by striking social need and all that follows through
			 rural areas) and inserting social need (with particular
			 attention to individuals with factors listed in section 102(26)(B));
			 and
								(2)in subsection
			 (b)(2)(B), by striking including individuals and all that
			 follows and inserting including older individuals with greatest economic
			 need and older individuals with greatest social need (with particular attention
			 to individuals with factors listed in section 102(26)(B));.
					(h)State
			 plansSection 307(a) of the
			 Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended—
					(1)in paragraph (4),
			 by striking provided to individuals and all that follows and
			 inserting provided to individuals with greatest economic need and
			 individuals with greatest social need (with particular attention to individuals
			 with factors listed in section 102(26)(B)).;
					(2)in paragraph
			 (11)(B), by striking individuals with the greatest such need;
			 and inserting individuals with greatest economic need and individuals
			 with greatest social need (with particular attention to individuals with
			 factors listed in section 102(26)(B)),; and
					(3)in paragraph
			 (28)(B)(ii), by striking including individuals and all that
			 follows and inserting including older individuals with greatest economic
			 need and older individuals with greatest social need (with particular attention
			 to individuals with factors listed in section 102(26)(B));.
					(i)Consumer
			 contributionsSection 315 of the Older Americans Act of 1965 (42
			 U.S.C. 3030c–2) is amended—
					(1)in subsection
			 (c)(2), by striking participation of and all that follows
			 through rural areas) and inserting participation of older
			 individuals with greatest economic need and older individuals with greatest
			 social need (with particular attention to individuals with factors listed in
			 section 102(26)(B)); and
					(2)in subsection
			 (d), by striking (with particular and all that follows through
			 rural areas) and inserting , including participation
			 rates for individuals with greatest economic need and individuals with greatest
			 social need (with particular attention to individuals with factors listed in
			 section 102(26)(B)).
					(j)Demonstration,
			 support, and research projectsSection 417(c)(2) of the Older
			 Americans Act of 1965 (42 U.S.C. 3032f(c)(2)) is amended by striking
			 older individuals and communities and all that follows and
			 inserting communities with greatest need, older individuals with
			 greatest economic need, and older individuals with greatest social need (with
			 particular attention to individuals with factors listed in section
			 102(26)(B));.
				(k)Older American
			 community service employment programSection 502(b)(1)(M) of the
			 Older Americans Act of 1965 (42 U.S.C. 3056(b)(1)(M)) is amended by striking
			 and eligible individuals with greatest economic need and
			 inserting eligible individuals with disabilities, eligible individuals
			 with greatest economic need, and eligible individuals with greatest social
			 need.
				(l)Interagency
			 cooperationSection 514 of the Older Americans Act of 1965 (42
			 U.S.C. 3056l) is amended—
					(1)in subsection
			 (c)(1), by striking individuals with greatest economic need, individuals
			 with greatest social need, and inserting individuals with
			 greatest economic need, individuals with greatest social need (with particular
			 attention to individuals with factors listed in section 102(26)(B)),;
			 and
					(2)in subsection
			 (e)(1), by striking minority and all that follows through
			 economic need, and inserting individuals with greatest
			 economic need, individuals with greatest social need,.
					
